 WALTER J. BARNES ELECTRICAL CO.WalterJ. BarnesElectrical Co., Inc.andGranville C.Tacke, Jr.Clark,Hutchins, and Reed,Inc., andWillemet andStouse' (A Joint Venture)and AntoineJ.McGeheeInternationalBrotherhood of Electrical Workers, Lo-cal No. 130 and Granville C. Tacke, Jr. and AntoineJ.McGeheeWestinghouse Electric Corporation and Anthony JohnSantangeloInternational Brotherhood of Electrical Workers, Lo-cal No.130 and Anthony John Santangelo. Cases15-CA-3405, 15-CA-3422, 15-CB-924, 15-CB-927, 15-CA-3443, and 15-CB-935January 29, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDBROWNOn August 28, 1969, Trial Examiner Maurice S.Bush issued his Decision in the above-entitled pro-ceeding attached hereto, and on September 5, 1969,an errata to such Decision, finding that Respondentshad engaged in and were engaging in certain laborpractices and recommending that they cease and de-sisttherefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.He also found that Respondents had not engaged inother unfair labor practices alleged in the complaintand recommended dismissal of these allegations.Thereafter, all Respondents filed exceptions to theTrial Examiner's Decision and briefs in support there-of, and the Charging Parties and General Counselfiled briefs in support of the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-IThe Trial Examiner substitutedsua sponteWillemet and Stouse for Re-spondent Joint Venture Respondent Joint Venture filed exceptions to thisfinding and a motion to reopen the record to adduce additional informationconcerning,the status of the Joint Venture.General Counsel filed a motionin opposition but agreed with the Joint Venture's assertion that no issue wasraised at the hearing with respect to Respondent Joint Venture's identity asalleged in the complaint and admitted in the answerWe find merit inRespondent Joint Venture's exception and we hereby amend the caption toreflect the correct name of this Respondent.Accordingly,we deny thisRespondent'smotion to reopen the record.183dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these proceedings, and, findingmerit in certain of the exceptions, hereby adopts onlythose findings,2 conclusions, and recommendations ofthe Trial Examiner which are consistent with the fol-lowing1.The Trial Examiner found, and we agree, thatRespondent, International Brotherhood of ElectricalWorkers, Local No. 130, violated Section 8(b)(1XA)of the Act through the conduct of its business agent,Earl J. Sevins, in making threats of physical violenceto Sidney H. Lenard on September 7, 1969, and toHerndon Wederstrandt around the middle of August1969, and in threatening to have Granville C. Tacke,Jr., and Herndon Wederstrandt discharged becauseof their activities in support of a rival organization.2.The Trial Examiner also found, and we agree,that Respondent Clark, Hutchins, and Reed, Inc., andWillemet and Stouse (Joint Venture) violated Section8(a)(1) of the Act when its foreman, Stewart, told bothCarl L. McQueen and Roy E. Johnson that McQueenwas fired because word for his discharge had comefrom the union hall; when its foreman, Gallaty, coer-cively interrogated and intimated to Antoine J. Mc-Gehee that he was being discharged because ofactivities in behalf of a rival organization; and, whenits foreman, Tony Larosa, threatened employee Vic-tor Parker, Jr., by intimating that his job would be injeopardy and he would not be referred if he attendedmeetings of the rival organization.'3.As discussed more fully hereinafter, the TrialExaminer found that Respondent Employers discrim-inated against certain of their employees, and thatsuch discrimination was caused by Respondent Un-ion.The employees allegedly discriminated againstwere members of a so-called "Norco" group, whichwas seeking to obtain a charter as a local of the IBEW,with jurisdiction encompassing part of the geographicarea under the jurisdiction of Respondent Union.The Trial Examiner rested his findings of discrim-ination in part on a finding that a bitter hostility exist-ed between Respondent Local 130 and the rivalNorco group over the control of work in Local 130'sjurisdiction. This hostility finding was in turn basedlargely on findings that (1) the exclusive hiring hallagreement administered by Local 130 required it togive first preference to regular members of Local 1302After theissuance of the Trial Examiner'sDecision, the Union filed amotion,with certificate of service upon counsel of record,to reopen therecord for the purposeof receiving into evidence an affidavit concerning thenumber of new members admittedto Local 130.There being no oppositionto said motion, it is herebygranted and the affidavitis herebyreceived inevidence.In agreeingwith the TrialExaminer that this conduct violated Section8(axl), we do notrely on hisfinding of hostility between Respondent JointVentureand Norco.188 NLRB No. 11 184DECISIONS OF NATIONALLABOR RELATIONS BOARDwho are residents of the geographic area covered bythe collective-bargaining agreement, and second pref-erence to members of other IBEW locals; (2) Local130 has a closed membership, nonmembers havingvirtually no chance of becoming Local 130 members;(3) members of sister locals deemed it futile to seek totransfer their memberships because Local 130's closedmembership policy was common knowledge; and (4)800 electricians not members of Local 130 petitionedthe International Union for a charter for a new localto be carved out of Local 130's geographic territory.The record does not support these findings.With respect to the hiring hall referral system, it isabundantly clear from the contractual language (seeAppendix attached to the Trial Examiner's Decision)that, although certain of the preferences contained inthe agreement are predicated on union representationand/or the passing of an examination given byanyIBEW local, none of the preferences are in any re-spect predicated on unionmembership.Further, as theTrial Examiner states, the question of discriminatorypractices in the operation of the hiring hall was neith-er alleged in the complaint nor litigated at the hearing.In these circumstances we find no warrant in the re-cord for any conclusion that regular members of Re-spondent Union, because of such membership, wereeither entitled to or received any hiring preference.As to the findings that nonmembers had no chanceof becoming members of Local 130, that members ofsister locals deemed it futile to seek to transfer, thatLocal 130 had a closed membership, and that suchfacts were common knowledge, the record reveals thatcertainwitnesses did not feel they could becomemembers, did not believe they could be members, orwere certain they could not become members. How-ever, none of these witnesses had applied for Local130 membership and none was told by any official ofLocal 130 that he could not become a member. Fur-ther, no one testified that he had been refused mem-bership in Local 130, or that he knew someone whowas refused such membership, or that he knew some-one who was told by Local 130 that he could notbecome a member. On the other hand, the Union'saffidavit (see footnote 2,supra)reflectsinter aliaanincreasein its membership from 983 as of October 28,1968, to 1,238 as of April 28, 1969. As the TrialExaminer's findings on these issues are thus support-ed only by subjective reactions and not by objectiveevidence, we find insufficient record support for suchfindings.As for the petition to the International Union tocharter a new local, the parties stipulated at the hear-ing that there were 800 signatures on the petition andthat a great proportion of the signers either lived orworked in the jurisdiction in question. This stipula-tion, which did not characterize the signers as electri-cians, or members, or nonmembers of Local 130 or itsInternational, is the only evidence in the record con-cerning the petition; further, counsel for Local 130stated that he was not stipulating as to the nature ofthe persons who signed, as to their employment orlack thereof, as to their membership in Local 130 orin any other local, as to their nonmembership in anylocal union, or whether or not they had or had notworked out of Local 130's hiring hall. Thus, the onlyfinding concerning this matter which the record willsupport is that 800 persons who work or live in thejurisdiction in question signed a petition for a charterwhich was sent to the International Union.Based largely on these findings, which we have con-cluded are not supported by the record, the Trial Ex-aminer, as noted above, found bitter hostility betweenRespondent Union and the Norco group. Indeed, asis abundantly clear from his entire Decision, the TrialExaminer, in the light of these unsupported findings,viewed the matters involved in this proceeding as aris-ing out of a state of all-out warfare in which the entiremembership of Respondent Union was fighting topreserve a job-preference monopoly against the on-slaughts of outsiders seeking to destroy that monop-oly.When, however, the record facts are consideredwithout the gloss supplied by these unsupportedfindings, the remaining evidence is insufficient to jus-tify the Trial Examiner's conclusions; rather, the pic-ture that emerges shows only that Respondent Unionopposed the ceding of any of its jurisdiction to a newlocal, and that one local union official and severalsupervisors who were union members expressed thatopposition in a manner which violated the Act.In sum, the record supports the finding, which wemake, that Respondent Union opposed the purposesof the Norco group. The record does not support theTrial Examiner's picture of bitter, virtually no-quarterhostility, and we reject it. Accordingly, in the light ofthe facts as we have found them, we shall consider theremaining findings and conclusions of the Trial Ex-aminer to which exception has been taken.4. The Trial Examiner found that Respondent Un-ion caused Respondent Walter J. Barnes ElectricalCo., Inc., to transfer and subsequently to dischargeTacke, Lenard, and Wederstrandt because of theiractivities on behalf of a rival organization, in violationof 8(b)(2) and (1)(A) of the Act, and that RespondentBarnes by acquiescing in said request and by transfer-ring and discharging said employees violated Section8(a)(3) and (1) of the Act. We do not agree with thesefindings as in our opinion they are not supported bya preponderance of the evidence.With respect to the transfers, the Trial Examinerfound that Lenard first attended a Norco meeting onJuly 23, and the next day was called by Sevins to theunion hall, and accused of attending the Norco meet- WALTER J. BARNES ELECTRICAL CO.ing; Lenard responded by offering to furnish informa-tion concerning the Norco movement, and informedSevins that Hinchman was the leader of Norco.Thereafter, Sevins requested further information onNorco, and, on September 7, met Lenard on the job-siteand demanded he file chargesagainstHinchmanwith the Union. When Lenard refused, Sevins threat-ened him with physical violence, conduct which wehave found violated Section 8(b)(1)(A). The Trial Ex-aminerfound that prior to this incident Lenard hadbeen engaged in work called stress welding, and thata few days after this argument he was transferred tothe wire pulling gang, which the Trial Examiner char-acterizedas moreonerous work.The record reveals that Lenard had beenengaged,primarily during the month of June, in work calledstresswelding. However, from July 1 to September 13only 4 hoursof stresswelding was performed on thejobsite, all by Lenard. During this period Lenard waspulling wire and installing conduit. The record showsthat Lenard had been doing this type of work regular-ly during the course of his employment, even beforehis involvement in July with Norco. Therefore, as-sumingwire pulling to be more onerous than stresswelding, we find that the record does not support theTrial Examiner's conclusion that Lenard was transfer-red tomore onerouswork in retribution for his activi-ties insupport of the Norco movement.The Trial Examiner found that Wederstrandt andTackewereobserved by Sevins attending a Norcomeeting on August 21, 1968. The next day, August 22,Sevinsspoke to Tacke and Wederstrandt about theirinvolvement in Norco,in a mannerwhich we havefound violated Section 8(b)(1)(A). Tacke was trans-ferred later that day toinstallingpipe, from workwhich the Trial Examiner characterized as physicallyless difficult.However, Wederstrandt had been sim-ilarly transferred the day before the altercation withSevins and before he attended the Norco meeting; theTrialExaminer inferred that Sevins "had noticethrough the grapevine" prior to the transfer ofWederstrandt's pro-Norco activity. The record re-veals thatWederstrandt and Tacke both had fromtime totimebeen assigned work consisting of pullingcables andinstallingconduit prior to their activitieson behalf of the rival Norco organization. Weder-strandt testified that all the electricians on the jobwere shifted around doing various jobs includingbending conduit, pulling wire, checking out, andhooking up. Tacke confirmed this testimony and stat-ed that when he first started to work for RespondentBarnes he was laying cable in ditches, stringing tele-phone lines,settingtransformers, and hanging fix-tures. Thus, as in the case of Lenard, there appears tobe no substantial record support for any conclusionthat Tacke and Wederstrandt were in fact transferred185from one regular assignment to another regular as-signment; it would appear, rather, that the changeswhich occurred at or about the time of their alterca-tions with Sevins followed the past pattern of routinejob shifting.Assuming, however, that there were in fact at thetimes indicated permanent transfers to more onerouswork, we would nonetheless still find no violation, asthe record in our opinion does not support the TrialExaminer's conclusion that any such transfers werecaused by the Union in retribution for their activitieson behalf of the Norcomovement.The Trial Examin-er rested this conclusion on findings concerning Un-ion Business Agent Sevins' knowledge of the threeemployees' rival union activity, the asserted all-perva-sive hostility of Local 130 toward the Norco group,the timing of the transfers, and Local 130's assertedpower to affect the job rights of RespondentBarnes'employees by virtue of the fact thatall of Barnes'foremen were Local 130 members. We have alreadyconcluded that the record doesnot establish the exist-ence of the type of hostility on which the Trial Exam-iner relies; nor does it establish that the Union had thepower of retributory discipline which the Trial Exam-iner attributes to it. To the extent that the TrialExaminer's finding concerning union power rests onhis finding of pervasive hostility, it must fall with ourrejection of that finding. To the extent that this find-ing rests on Sevins' purported assertion of power inconnection with the "water throwing" incident, itmust be rejected, both because the mere assertion ofpower by an individual does not establish the posses-sion of the asserted power, and because the Trial Ex-aminer has in our opinion misinterpreted as anassertion of power what was in fact no more thanadvance acquiescence in Barnes' right to dischargethose involved in the incident, should Barnes chooseto exercise that right. And to the extent that it rests onthe conclusion that, as union members, Barnes' fore-men were subject to union pressures, there is no evi-dence in the record to support such a conclusion, theonly record evidence bearing on the issue, ForemanLaurendine's rejection of Sevins' demand that he dis-charge Wederstrandt, pointing to an opposite conclu-sion.Even more fundamental, in our opinion, is the TrialExaminer's failure, in his consideration not only ofthese alleged discriminatory transfers, but of all the8(b)(2) allegations involved herein, to give properweight to the well-established principle that asupervisor's membership in a labor organization doesnot, of itself, establish union responsibility for his ac-tions, even though his conduct as an employer repre-sentative may well satisfy union objectives.4 Nor hasSee, e.g.,Dougherty Company, Inc,147 NLRB 1295, 1299. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDhe givenappropriate weight to the principle that aunion cannot be found to have caused employer dis-crimination unless,at the very least, the evidence issufficient to support a reasonable inference of a unionrequest or a union-employer understanding.' In ouropinion the record herein will not support a findingthat the Union engaged in any conduct designed tosecure the transfer of Lenard, Wederstrandt, or Tackefrom one type of work to another, or that there wasany understanding between the Union and Barnesconcerning such transfers. In these circumstances, theTrial Examiner's remaining findings, concerning un-ion knowledge and threats directed by the Union atthese employees because of their Norco activity, areinsufficient to support his conclusion that the Unioncaused Barnes to transfer them in violation of Section8(b)(2) and (IXA), and we shall therefore dismiss suchallegations of the complaint.For similar reasons, we must reject the TrialExaminer's conclusion,predicated on essentially thesame considerations as his conclusion concerning thetransfers,that the Union causedBarnes todiscrim-inate in the selection of these employees for layoff.The record shows that, at thetimeof their layoff,Respondent Barnes' operations were declining andother employees were also being laid off; further,there is no evidence to show that their selection forlayoff did not accord with normal seniority or othernondiscriminatory practices utilized by Barnes in se-lecting employeesfor layoff. And, as in the case of thealleged unlawful transfers, there is, except for Sevins'demand for Wederstrandt's discharge, rejected byForeman Laurendine, insufficient evidence that theUnion engaged in conduct designed to secure the lay-off of these employees, or that it had an understand-ing with Barnes concerning such matters. In thisconnection, the Trial Examiner misplaces reliance onTacke's testimony concerning Foreman May's equi-vocal remark at the time of Tacke's layoff that Tackeshould not blame Barnes too much; whatever thismay mean, it isclearly hearsay with respect to Re-spondent Union, and is in our opinion insufficient tosupport the inference drawn by the Trial Examinerthat Tacke's layoff was in fact caused by the Union.We shall, accordingly, dismiss the allegations of thecomplaint that Respondent Union caused Respon-dent Barnes to discriminate against Lenard, Weder-strandt, and Tacke in violation of Section 8(b)(2) and(1)(A).However,asSevins'demandforWederstrandt's discharge arose out of their alterca-tion concerning Wederstrandt's Norco activities, andas the incidentwas fully litigated, we find that by suchconduct Respondent Union unlawfully attempted to' See, e.g.,IronWorkersLocal433 (Riverside Steel Construction),169NLRB No. 87.causeBarnes to discriminateagainstWederstrandt inviolation of Section 8(b)(2).In view of our findings that Respondent Union didnot cause Respondent Barnes to discriminateagainstLenard, Wederstrandt, and Tacke, and in theabsenceof evidence thatBarnes engagedin discriminationindependently of that allegedly caused by the Union,we shall dismiss in its entirety the complaintagainstRespondentBarnes.5.The Trial Examiner found that Respondent Un-ion caused Respondent Clark, Hutchins, and Reed,Inc., and Willemet and Stouse, Joint Venture, to dis-charge Carl L. McQueen and Antoine J. McGeheebecause of their activities on behalf of a rivalorgani-zation, in violation of 8(b)(2) and (1)(A) of the Act,and that Respondent Joint Venture by acquiescingand discharging said employees violated Section8(a)(3) and (1) of the Act. We do not agree with thesefindings as, in our opinion, they are not supported bya preponderance of the evidence.CarlMcQueen began working for RespondentJointVenture under the supervision of ForemanStewart on July 16, 1968, and attended a Norco meet-ing on July 23, 1968, where he was observed withMcGehee by Sevins. The Trial Examiner inferred thatSevins "quickly learned"McQueen's identity sinceSevins knew McGehee. Thereafter, on August 7, Mc-Queen was discharged by Stewart for alleged nonpro-duction, on orders from General Foreman Broussard,which discharge the Trial Examiner concluded wascaused by the Union. At that time Stewart told Mc-Queen that the orders for his dischargecamefrom theunion hall, which statement we have found to be inviolation of Section 8(a)(1) of the Act.Antoine J. McGehee began working for Respon-dent Joint Venture under the supervision of ForemanGallaty in January 1968, and attended several Norcomeetings.About the end of July, the Joint Venture'sProjectManager Wiley, who was unhappy with thework progress, inspected the worksite and, thereafter,held a conference with Gallaty, the general foreman,and the superintendent, instructing them to find andcorrect the cause of the problem. Thereafter, Gallatydivided his crews into new teams and observed theirwork. Several days later Gallaty questioned McGeheeabout Norco and told him not "to fool with" them, astatement we have found to be in violation of Section8(a)(1) of the Act. Two days later McGehee and hispartner, as to whom no charge was filed, were dis-charged by Gallaty for alleged nonproduction, andtold "you know what's happening," which statementwe have also found to be in violation of Section8(a)(1).The Trial Examiner concluded that the dischargesofMcQueen and McGehee violated the Act,basingthis conclusion on essentially the same type of consid- WALTER J. BARNES ELECTRICAL CO.erationsas underlay his conclusions concerning theemployees of RespondentBarnes.Thus, he foundSevins had knowledge of McQueen's and McGehee'srival organizational activities; Foreman Broussard, amember of Local 130, was bitterly hostile to the Nor-co group; Project Manager Wiley wanted to avoidfriction with Local 130; and Local 130 had the powerthrough member foremen to affect the job rights ofRespondent Joint Venture's employees. He also reliedon the above-quoted statements by Foremen Stewartand Gallaty.As found,supra,the record does not establish bitterhostility or the Union's power to discharge. Thus, tothe extent the Trial Examiner's conclusion rests onsuch findings, it falls with our prior rejection of them.To the extent it rests on the finding that Wiley wantedto avoid friction with Local 130, the record is devoidof any evidence on this issue. To the extent it rests onthe finding that,as a unionmember, Broussard wassubject to union pressure through its referral system,there is no evidence in the record to support such aconclusion,as the only evidence on this issue estab-lishes a valid hiring hall referral system. And to theextentitpredicates union liability on inferencesdrawn from hearsay statements by supervisors andfrom the union membership of responsible supervi-sors itis,as stated above, equally untenable.Furthermore, the record reveals that, at the time ofthe discharges, Respondent Joint Venture's opera-tions were declining due to the loss of certain repairwork, and other employees were simultaneously dis-charged. And there is no evidence in the record toshow that the selection of McQueen and McGeheewas not for the reasons stated and in accord with theJoint 'Venture's normal practices. In this connection,the record shows that the Joint Venture in early Junewas awarded an additional contract to repair damagecaused by an explosion on the jobsite; at this timetheirwork force peaked at 250 men, and began todecline when this contract was taken away 2 weekslater.The Trial Examiner's findings with respect toMcQueen and McGehee rely in part on his conclusionthat union members were "clamoring for jobs" onJointVenture's repair work project. The recordshows, however, that, at thetimeMcQueen and Mc-Gehee were terminated, the Joint Venture did nothave this repair work, and Wiley had no connectionwith the hiring of men for it .6Thus, there is aside from the hearsay statements ofthe two foremen, which are insufficient for that pur-pose, no evidence to prove that the Union caused thedischarge of these employees, and we shall thereforedismissthe 8(b)(2) and (1)(A) allegations of the com-6 The Trial Examiner apparently assumed that the contractorwhich tookover the repairwork,afterthe Joint Venturelost thecontract for such work,also took over the electrical work whichthe Joint Venturehad been perform-mg. The recordshows, however,that the JointVenture continued to performthis electricalwork for sometime after the eventsherein issue187plaint. Further, although the record supports the TrialExaminer's findings of unlawful threats andinterro-gation by Respondent Joint Venture's foremen, rela-tedtoparticipationinNorcoactivity,apreponderance of the evidence does not, in our opin-ion, establish that theterminationof these employeeswas motivated by such activity. Consequently, in viewof this and our findings that Respondent Union didnot cause Respondent Joint Venture unlawfully todischarge McQueen and McGehee, we shalllikewisedismiss the allegations that Respondent Joint Venturediscriminatedagainst themin violation of the Act.6.The Trial Examiner found that RespondentWestinghouse violated Section 8(a)(3) bydiscrimina-torily discharging employee JohnSantangelo,and vi-olated 8(a)(1) by coercively interrogating him. Hefurther found that Respondent Local 130 violatedSection 8(b)(2) of the Act by causing Westinghouseunlawfully to discharge Santangelo. We donot agree.The Trial Examiner's conclusion that RespondentUnion caused Westinghouse to discriminateagainstSantangelo rests wholly on inferences drawn from thefact that a Westinghouse supervisorand an allegedsupervisor involved in Santangelo's layoff were mem-bers of Respondent Local 130. Forthe reasons setforth hereinbefore, we reject such inferences and con-clusion and find insufficient evidence to establish thatRespondent Local 130 causedSantangelo's termina-tion.The Trial Examiner's conclusion that RespondentWestinghouse discriminatedagainst Santangelo restsof necessity on his finding that A. R. Kampen is asupervisor for Westinghouse.The record reveals that Kampen isdesignated as acraft foreman working under the direction of an ad-mitted supervisor, the lead craft foreman, who in turnworked under a salaried Westinghouse supervisor.This supervisor, Heymeyer, has the contractual au-thority to direct journeymen electricians, contrary tothe long-established practice in the area that onlycraft foremen direct journeymen. He alone would de-termine the work assignment of each crew and thenumber of men in each crew, and was solely respon-sible for effective performance of the work. Each dayKampen received detailed instructions on the kindand amount of work to be done by his crew fromHeymeyer. He had no authority to vary these orderseven in the slightest detail. If an emergency arose onlyHeymeyer could change themen'sworkassignments.Kampen could only assign crew members as Heymey-er instructed him to, and when the work wascomplet-ed Kampen had to get a newassignment fromHeymeyer. Kampen could not transfermen outside ofhis work area or hire, fire, or recommendsuch action.He did not determine when a layoff could occur orwho would be laid off. He could not grantovertime, 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDorder material, or pledge the Company's credit. Al-though he does fill out time reports, this is purely aclerical function and has no effect until Heymeyerapproves it.Thus the authority Kampen has over the other elec-tricians isquite limited.While he does assign work tothem,these assignmentshave already been designatedby Heymeyer, are largely routine, and do not requirethe exercise of independent judgment.Upon all of the foregoing, we conclude that Kam-pen is nota supervisor within the meaning of Section2(11) of the Act. Accordingly, we shall dismiss the8(aXl) and 8(a)(3) allegations of the complaint, aswell as the 8(bX2) allegation.Upon the basis of the foregoing findings of fact andthe entire record in thiscase, the Board rejects theTrial Examiner's Conclusions of Law, RecommendedOrders,and notices,and makes the following:CONCLUSIONS OF LAW1.RespondentsBarnes,Westinghouse, and JointVenture Clark, Hutchins, and Reed, Inc., and Willem-et and Stouse are employers engaged in commercewithin the meaning of the Act.2.Respondent Local 130 is a labor organizationwithin the meaning of the Act.3.By threatening employees with loss of employ-ment because of lack of membership in RespondentLocal 130, and because of their activities on behalf ofan organization,herein rival to Respondent Local130, and by threatening to physically strike an em-ployee because of his activities on behalf of such rivalorganization, Respondent Local 130 has violated Sec-tion 8(bx1)(A) of the Act.4.By attempting to cause Respondent Barnes todischarge an employee because of his activity on be-half of a rival organization, Respondent Local 130 hasviolated Section 8(b)(2) of the Act.5. By interrogating an employee concerning his ac-tivities on behalf of a rival organization of Respon-dent Local 130 and by stating this was the reason hewas being discharged; by stating that an employeewould have to be laid off because the word had comefrom the union hall; and by threatening an employeeby stating if he attended any meeting of an organiza-tion attempting to obtain a charter from InternationalBrotherhood of Electrical Workers, his job would bejeopardized and he may not receive any further refer-rals from InternationalBrotherhood of ElectricalWorkers, Local No, 130, Respondent Joint Venturehas violated Section 8(a)(1) of the Act.6. The aforesaid unfair labor practices affect com-merce within the meaningof Section 2(6) and (7) ofthe Act.7.Respondents have not engaged in any of theother alleged unfair labor practices.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board hereby orders:A. That the Respondent International Brotherhoodof ElectricalWorkers, Local No. 130, New Orleans,Louisiana, its officers, agents, and representatives,shall:1.Cease and desist from:(a) Attempting to cause Walter J. Barnes ElectricalCo., Inc., or any other employer over whom the Boardwould assent jurisdiction to discriminate against em-ployees because of their activities on behalf of anorganization rival to Respondent Local 130.(b) Threatening employees with loss of employmentbecause of their lack of membership in RespondentLocal 130, or because of their activities on behalf ofan organization, herein rival to Respondent Local130.(c) Threatening employees with physical attack be-cause of their activities on behalf of an organization,herein rival to Respondent Local 130.(d) In any like or related manner restraining orcoercing employees in violation of their rights guaran-teed by Section 7 of the National Labor RelationsAct, as amended.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its office, wherever maintained, and atitsmeeting hall, copies of the attached notice marked"Appendix A."' Copies of said notice, on forms pro-vided by the Regional Director for Region 15, afterbeing duly signed by Respondent Local 130's author-ized representative, shall be posted by RespondentLocal 130 immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticestomembers are customarily posted. These noticesshall be posted by WalterJ.BarnesElectrical Co.,Inc., if willing at places where notices to its employeesare customarily posted. Reasonable steps shall be tak-en by Respondent Local 130 to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the noticereading "POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABAR RELATIONS BOARD" WALTER J.BARNES ELECTRICAL CO.B.That the Respondent Joint Venture Clark,Hutchins,and Reed,Inc., and Willemet and Stouse,New Orleans,Louisiana,its officers,agents,succes-sors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their activi-ties on behalf of an organization,herein rival to Re-spondent Local 130.(b) Informing employees they will be dischargedbecause of their activities on behalf of an organiza-tion,herein rival to Respondent Local 130.(c) Interfering with,restraining,and coercing em-ployees by intimating that if they attend any meetingsof an organization attempting to obtain a charterfrom International Brotherhood of Electrical Work-ers,Local 130,their jobs would be jeopardized andthey may not be referred by International Brother-hood of Electrical Workers,Local No. 130.(d) In any like or related manner,interfering with,restraining,or coercing employees or applicants foremployment in the exercise of their rights guaranteedin Section 7 of the National Labor Relations Act, asamended.2. Take the following action which is deemed neces-sary to effectuate the policies of the Act:(a) Post at its office,wherever maintained,copies ofthe attached notice marked"Appendix B."8 Copies ofsaid notice,on forms provided by the Regional Direc-tor for Region 15,after being duly signed by its repre-sentative,shallbe posted by Respondent JointVenture Clark,Hutchins,and Reed,Inc., and Willem-et and Stouse immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places,including all places where no-tices to employees are customarily posted.Reasona-ble steps shall be taken by it to insure that said noticesare not altered,defaced,or covered by any other ma-terial.(b) Notify the Regional Director for Region 15, inwriting,within 20 days from the date of this Order,what steps Respondent Joint Venture Clark,Hutch-ins, and Reed,Inc., and Willemet and Stouse havetaken to comply herewith.IT IS FURTHER ORDERED that the complaints be, andthey hereby are, dismissed insofar as they allege un-fair labor practices not specifically found herein.8 See In7, supraAPPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government189We hereby notify you that:WE WILL NOT threaten employees by statingthey are not entitled to work because of their lackof membership in International Brotherhood ofElectricalWorkers, Local No. 130.WE WILL NOT threaten to.physically strike em-ployees because of their activities on behalf of anorganization rival to International Brotherhoodof ElectricalWorkers, Local No. 130.WE WILL NOT threaten employees with dis-charge because of their activities on behalf of anorganization rival to International Brotherhoodof ElectricalWorkers, Local No. 130.WE WILL NOT threaten employees with physicalattacks if they fail to file union charges againstanother employee because of that employee's ac-tivities on behalf of an organization rival to Inter-nationalBrotherhood of ElectricalWorkers,Local No. 130.WE WILL NOT attempt to cause Walter J. BarnesElectrical Co., Inc., or any other employer en-gaged in commerce to discharge any employeebecause of his activities on behalf of an organiza-tion rival to International Brotherhood of Elec-tricalWorkers, Local No. 130.WE WILL NOT in any like or related manner in-terfere with,restrain,or coerce employees in vio-lation of their rights guaranteed by Section 7 ofthe above-described Act.INTERNATIONAL BROTHERHOODOF ELECTRICALWORKERS,LOCAL No. 130(LaborOrganization)DatedBy(Representative)(Title)This is anofficial notice and must not be defacedby anyone.qThisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard's Office,T6024 FederalBuilding(Loyola), 701LoyolaAvenue,New Orleans,Louisiana 70113,Telephone504-527-6361.APPENDIX BNOTICE ToEMPLOYEESPOSTED BY ORDER OFTHE NATIONAL LABORRELATIONS BOARDAn Agency of theUnited States Government 190DECISIONSOF NATIONALLABOR RELATIONS BOARDWe hereby notify our employees that:WE WILL NOT interrogate our employees con-cerning their activities on -behalf of an organiza-tion rival to International Brotherhood ofElectricalWorkers, Local No. 130.WE WILL NOT coerce our employees by statingthat they are being discharged because of theiractivities on behalf of an organization rival toInternational Brotherhood of Electrical Workers,Local No. 130.WE WILL NOT threaten our employees by inti-mating that if they attended any meeting of anorganization rival to International Brotherhoodof ElectricalWorkers, Local No. 130, their jobswould be jeopardized and they would never bereferred by International Brotherhood of Elec-tricalWorkers, Local No. 130.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed in Section7 of the above-described Act.JOINT VENTURE CLARK,HUTCHINS,AND REED,INC., ANDWILLEMETAND STOUSE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, T6024 Federal Building (Loyola), 701LoyolaAvenue,New Orleans, Lq iisiana 70113,Telephone 504-527-6361.TRIAL EXAMINER'S DECISIONMAURICE S.BUSH,Trial Examiner:Respondent Local No.130, International Brotherhood of ElectricalWorkers(IBEW),under its collective-bargaining agreement with theSouth Louisiana Chapter of the National Electrical Con-tractorsAssociation,has exclusive hiringhall rights formany major electrical contractors,includingRespondentEmployers'herein,2operating within Local No. 130's ex-'For reasons statedinfra,Willemette and StouseElectric Co,has beensubstituted for the RespondentEmployeroriginally namedin Case 15-CA-3422;to wit,the Joint Venture knownas Clark,Hutchins,and Reed andclusive chartered jurisdictional territory of 10 parishes(counties)and portions of two other parishes in southernLouisiana.The years 1967 and 1968 were boom electrical construc-tion years in southern Louisiana.Respondent Local No.130, being unable to supply the industry's demand for elec-tncians from the ranks of its own membership,placed inemployment large numbers of nonmember electriciansthrough its exclusive hiring hall.In the latter part of 1968more than 800 of such nonmember electricians who stoodvirtually no chance of being accepted into membership ofLocal 130 and who received jobs through Local 130's exclu-sive hiring hall only when that Union had more jobs to offerthan it could fill through its own regular membership, peti-tioned the IBEW for a charter for a new local of their ownto be carved out of Local 130's chartered ge11 aphical tem-tory so that they might have a better chancesecuringjobsng hall.than through Local 130's member-favoringhiristarted a bitter feud between Local 130 and the nascent rivallabor organization which is the background of this consol-idated proceeding.The prinicpal dual issues in this consolidated proceedingare whether Respondent 130 caused the layoff or dischargeof a number of nonmember electrical employees of Respon-dent Employers in violation of Section 8(b)(2) of the Na-tional Labor Relations Act because of their activities insupporting the organization of a rival labor organization,3and whether the Respondent Employers discharged or laidoff the same employees in violation of Section 8(aX3) of theAct because of their interest or activities in organizing thesame rival labor organization.Other issues with respect to Respondent Local No. 130are as follows.In consolidated Cases 15-CB-924 and 15-CB-927there is a further issue as to whether Respondent130 is also in violation of Section8 (b)(1XA) bythe allegedacts and conduct of its business agent, Earl Sevins, in (a)threatening an employee of a Respondent Employer bytelling him that he was not entitled to work because of hislack of membership in Respondent 130, (b) threatening tophysically strikean employee of a Respondent Employerbecause of his activities on behalf of the rival labor organi-zation, (c) threatening employees of a Respondent Employ-er with discharge because of their activities on behalf of therival labor organization, (d) threatening an employee of aRespondent Employer with a physical attack if he failed tofile union charges against another employee because of thatemployee's activities on behalf of the rival labor organiza-tion.In the same case,there is still a further issue as towhether Respondent 130 is also in violation of Section8(b)(2) of the Act by causing Respondent Walter J. BarnesElectrical Co.,Inc., to transfer its employees Granville C.Tacke,Jr., Sidney H. Lenard, and Herndon Wederstrandt(allof whom were later discharged or laid off)tomoreonerous work than they had been doing because of theiractivities in behalf of the rival labor organization.With respect to the individual Respondent Employersherein there are additional issues,aside from the discrimina-tory discharge issues,as follows.With respect to Walter J.Willemette and Stouse.Respondent Westinghouse Electric Corporation waserroneously named in the complaint in Case 15-CA-3443 as WestinghouseEngineeredMaintenance Co. This was corrected at the hearing byamendment to read Westinghouse Electric Corporation.2Although Respondent Westinghouse is not a party to Local 130's collec-tive bargaining agreement,it operates for all practical purposes,such as wagescales and the use of Local 130's exclusive hiring hall,under that agreementas will appear more fully below3Cases I5-CB-924,15-CB-927, 15-CB-935.Cases15-CA-3405, I 5-CA-3422, 15-CA-3443. WALTER J. BARNES ELECTRICAL CO.Barnes Electrical Co., hereafter called Respondent Barnes,thereis also an issuein Case 15-CA-3405 as to whether thesaidEmployer is further in violation of Section 8(a)(3) of theAct by transferring the aforementioned employees, Tacke,Lenard, and Wederstrandt, to more onerous jobs thantheyhad been doing because of their activities in behalf of therival union organization. The remaining issue in the samecasenumber is whether RespondentBarnes is alsoin viola-tion of Section 8(a)(1) of the Act through the alleged actsand conduct of one of its supervisors and agents by whichon one occasion the said supervisor and agent imphedlythreatened one of its employees by his failure to disavow athreat made in his presence by a business agent of Respon-dent 130 to the employee that he should be dischargedbecauseof his activities on behalf of the rival labor organi-zation, and by the alleged acts and conduct of its employeeby his failure to disavow an oral threat made to the saidemployee by the same business agent to physically strike theemployee if he failed to file union charges against a fellowemployee for his activities on behalf of the rival labor organ-ization.Another of the Respondent Employers herein is Clark,Hutchins, and Reed and Willemette and Stouse (A JointVenture), hereafter called Respondent Clark. Aside fromthe above-noted discriminatory discharge issue with respectto this Employer in Case 15A-3422, a further issue in thesame caseiswhether Respondent Clark is also in violationof Section 8(a)(l) of the Act through the acts and conductof its supervisors and agents in (a) interrogating an employ-ee concerninghis activities on behalf of the rival labor or-ganization, (b) informing an employee that he was beingdischarged because of activities on behalf of the rival labororganization, (c) mforming an employee that he would haveto be laid off because word had come from the (Respondent130's) union hall to discharge him, and (d) threatening anemployee by telling him that if he attended any meetings ofthe rival labor organization attempting to obtain a charterfrom the International Brotherhood of Electrical Workershis job would be jeopardized and he may never be referredout againby Respondent 130.The last-named Respondent Employer herein is Westing-house Electric Corporation, hereafter called RespondentWestinghouse. Aside from the above-noted discriminatorydischargeissuewith respect to this Employer in Case 15-CA-3443, another issue in the same case is whether Res on-dent Westinghouse is also in violation of Section 8(a)(l) ofthe Act through the acts and conduct of one of its supervi-sorsand agents in interrogating an employee (i.e., A. S.Santa ngelolater allegedly discriminately discharged) con-cerning his activities on behalf of the rival labor organiza-tion and by informing him that he would be dischargedbecause of his activities in behalf of the same rival labororganization. In the related case involving Respondent Lo-cal 1:30 that Union is charged with the violation of bothSection 8(b)(1)(A) and (2).The Union and the Respondent Employers deny all un-fair labor practices charged to them in the complaints hereinas reflected in theissue setforth above.The complaint in Case 15-CA-3405 was issued on Janu-ary 17, 1969, pursuant to a charge filed on October 1, 1968,a copy of which was served on Respondent Barnes on Octo-ber 2, 1968. The complaint in Case 15-CA-3422 was alsoissued onJanuary 17, 1969, pursuant to a charge filed onOctober 15, 1968, a copy of which was served on Respon-dent Clark on October 16, 1968. The complaint in Cases15-C B-924 and 15-CB-927 together with the order consol-idating saidcases,was likewiseissued on January 17, 1969;the complaint in Case 15-CB-924 was issued pursuant to a191charge filed on October 1, 1968, a copy of which was servedon Respondent 130 on October 2, 1968, the complaint inCase 15-CB-927 was issued pursuant to a charge filed onOctober 15, 1968, a copy of whichwas served on Respon-dent 130 on October 16, 1968. The complaint in Case 15-CA-3443 was issued on February 7, 1969, pursuant to acharge filed on November 21, 1968, a copy of which wasdui served on Respondent Westinghouse on November 22,1968.An order consolidating the above notedcasesfor trialswas issued on February 7, 1969.This consolidated proceeding was heard at New Orleans,Louisiana, over a period of 8 days between April 1 and 10,1969. Briefs have been filed in behalf of all partiesherein.These have been carefully reviewed and considered.5Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACTITHEBUSINESS OF THE RESPONDENT EMPLOYERSJurisdictionFrom the pleadings, the Examiner finds that RespondentBarnes isa Louisiana corporation, that Respondent Clark(A Joint Venture) is authorized to dobusinessin the Stateof Louisiana and that Respondent Westinghouseis a Penn-sylvania corporation with office and principalplace of bus-iness at Pittsburgh, Pennsylvania, and alsodoing businessin the State of Louisiana. The TrialExaminerfurther findsfrom the admissions in the pleadings that the business of thethree Respondent Employers and theextentof their bus-inesses ininterstate commerceare as setforth in the re-spective complaints. A more detailed description of thebusinessesof each of the Respondent Employers as theyrelate to theissuesherein will be set forth below.It is furtherfound from the admissions in the pleadings that each of theRespondent Employers are employersengaged in com-merce within the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATIONInternational Brotherhood of Electrical Workers, LocalNo. 130, is a labor organization within the meaning of Sec-tion 2(5) of the Act.IIIGENERAL BACKGROUNDFINDINGSRE LOCALNO. 130'S MASTERCOLLECTIVE-BARGAININGAGREEMENT AND EXCLUSIVE HIRING HALLRIGHTS THEREUNDERDuring the period here involved, Respondent Local No.130 and the South Louisiana Chapter of the National Elec-trical Contractors Association of -New Orleans,Louisiana,and vicinity, hereafter called the Chapter, have been undera 3-year master collective-bargainingagreement terminat-ing on June 30, 196). The contract was executed by theChapter in behalf of its Electrical Contractormembersnumbering approximately 12 or 13 andincluding Respon-5Pursuant to the request of the Examiner to counsel for all parties herein,only counsel for the General Counsel, for the ChargingParties,and forRespondent Westinghouse have filed proposed findings of fact in the formof paragraphs of the various complaints annotated to the record to showtestimony and exhibits in support of or contrary to the allegations thereincontained. The Trial Examiner has found this of materialassistance in thepreparation of this Decision 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent Barnes and RespondentClark here involved .6 All con-tractor membersof theChapter are bound bythe terms ofthe master collective-bargaining agreement.The agreement is applicable to all electricalcontract workperformedby contractormembers ofthe Chapter withinRespondent 130's geographical jurisdictionunder its char-ter from the International Brotherhood of Electrical Work-ers. This consists of New Orleans,Louisiana, and vicinity,consistingof the parishes of Assumption, Jefferson, Orle-ans, Placquemines,St. Bernard,St. Charles,St. James, andSt. John theBaptist,and also of Houma,Louisiana, andvicinity,consisting of the Parishesof LaFourche, Terrebon-ne, and the southern segment of St. Martin, and that portionof St.Mary northeastof Atchafalaya River.In allthe con-tract covers electrical work performedin 10 full parishesand portionsof 2 otherparishes in southernLouisiana.The master agreementprovides that Respondent 130"shall be thesole and exclusive sourceof referrals of appli-cantsfor employment." The contract further provides thatRespondent130 is requiredto select and referapplicants foremployment without discrimination by reason of member-ship or nonmembership in Respondent130withinfour sep-arate groupclassificationsor categories of employeesdesignatedas Group I, Group II, Group III, and Group IV.The Appendix attachedhereto setsforth the detailed consti-tuency of each of the four groups and related matter asdefined inthe collective-barggaining agreement.The con-tract furtherprovides that thelJnionis required to maintainregistersor out ofworklists of applicants for work estab-lished on the basis of the four mentionedgroups orclassifi-cations employees.However, for all practicalpurposes hereinvolved under the issuesof thecase,referencewill be madeto only3 registerskept by the Union for work applicantsand their Siatures.The firstregister consists ofregularmembers of Respondent130 who areresidentsof the ge-ographical area coveredby the collective-bargaining agree-ment.Under thecontract Respondent 130 isrequired togive the highestpriority tothis register in assignngobs. Thesecond register consists of members of locals of the Interna-tional Brotherhood of ElectricalWorkers,hereafter calledIBEW,from other partsof the UnitedStates.The applicantsfor employment on this second registerare commonly refer-red to as "travelers," as theyconsist ofmembers of theIBEW who move fromone part of the country to anotherwhere workmay befound.Under the contract, the Unionis permitted to select workers for work assignmentsfrom thesecond registeronly after it has exhausted the firstregister.The thirdregister consistsof electricians who are not mem-bersof anyregister of theIBEW. Theyare commonly referredto as "temporary" or "permit" electrical workers. Under thecontract the Union ispermitted to selectelectricians fromthe thirdregister for work assignmentonly after the first andsecond re stershave been exhausted. These threeclassifi-cations of employees will hereafterbe referred to as Local130 members,travelers,and permittees, respectively.The recordas a whole establishesthatRespondent 130has had forall practicalpurposesa closed membership.Membershipmay be obtained either through transfer fromother localsof the IBEW or through Local 130's apprentice-ship program.Membership in Respondent130 by transferfrom other localshas been practicallynil in recentyears.Assistant Business Manager ofRespondent 130 Earl J. Sev-ins testified that therehas been so few applications fortransfer from other localsto Local 130in the past several6Respondent Westinghouse has adirect contractual relationship withIBEW but for all practical purposes operatesunder Local 130's collectivebargaining agreement as will be shownin a latter part of this Decision.years that he could not recall the last application for sucha transfer.The testimony of some of the alleged discrimina-tees herein,who are not members of Respondent 130 butreceived employment through its exclusive hiring hall,shows that electricians of other locals deemed it futile toapply for membership in Local 130 by transfer from theirown locals because it was common knowledge that LocalNo. 130 was not accepting applications for transfer.? Thefact that Respondent 130 has essentially a closed member-ship is further attested by the attempt described below ofhundreds of electricians to set up a rump rival labor organi-zation to Respondent 130. The record further shows that theonly avenue in many years to membership in Respondent130 has been through its apprenticeship program.However,Respondent's appprenticeshiprogram is restrictive in that itis open only to high schoolp aduates between the ages of18 and 24 who are selected for training at the discretion ofa joint committee representing both Respondent 130 andindustry.The years 1967 and 1968 were boom construction yearsfor heavy industry in southern Louisiana, with resultantgreater demand for electricians than Local 130 could supplyfrom its own membership of about 1,100 members. Underthese circumstances, Local 130 through its exclusive hiringhall placed in employment scores of travelers and permit-tees; that is, electricians who were members of other localsin the IBEW or had no union affiliations whatever.The complaints in this proceeding do not allege any dis-criminatory practices by Respondent 130 in connectionwith its referral system.There is accordingly no issue hereinunder the pleadings challeng.per sethe fairness of Local130's operation of its hiring hall practices,nor has that issuebeen litigated by the consent of the parties.8IVADVENT OF A RIVAL LABOR ORGANIZATIONTO RESPONDENT 130Information came to Respondent 130 early in July 1968that a rival labor organizationwas beingorganized by non-member electrical workers who received work through Re-spondent 130's hiring hall. The movement to organize therival labor organization became known as "Norco move-ment" because its early organizationalmeetinswere held atNorco, Louisiana. Norco (pop. 6,800) is within5 miles ofTaft, Louisiana (pop. 260), the jobsite of Respondent Clark,and of Moritz, Louisiana (pop. 350), the jobsite of Respon-dentBarnes.Norco, Taft, and Montz are in the Parish ofSt.Charles; the towns are about 30 mileswestof the Cityof New Orleans. The Parish of St. Charles is one of the 10full parishes within the jurisdiction of Respondent 130.The aforementioned Earl J.Sevins, assistant businessmanager of Respondent 130, received word through the"grapevine" one Wednesda afternoon in the forepart ofJuly 1968 thata meetingof the Norco group was to takeplace that night at Norco. He repaired to Norco that eve-ning to learn what he could about the movement but wasunable toascertainwhere themeeting was taking place andreceived no information on that occasion.The above meeting of the Norco group appears to havebeen one of the first. Thereafter, according to the informa-tion received by Sevins, the Norco group met "pretty reg-T Peter J. Dorsey,Jr., an electricianwithout anyunion affiliations but whoreceived employment through Respondent 130's referral system for some 2or 3 years,also testified that he refrained from seeking membership in Re-spondent 130 because of common knowledgethatsuch applications were notbeing accepted.8 At the prehearing conference herein, counsel for General Counsel statedthata precomplaint investigationof thehiring hall practices of Respondent130 had faded to disclose any discriminatory practicesby Local130 in theoperationof itshiring hall. WALTER J. BARNES ELECTRICAL CO.ularly." The record shows that these regular meetings of theNorco group continued throughout the months of July, Au-gust,and September.After his first unsuccessful attempt, Sevins observed anumber ofsubsequent meetingsof the Norco group fromthe outside by sitting in his car near the door of the meetingplaces,The firstmeeting Sevmsobserved in this fashionappears to have been the first lar, a organizationalmeetingof the Norco group held on July 23, 1968,9 at an elenyentaryschool in Norco.Sevins'purpose in attending that meetingand others is best expressed in his own testimony as follows:"My purpose, I was there as a Member of Local 130 and asrepresentingthe Membership of Local 130, and I was to findout how many people were at this Movement, how big it wasand what we should do about it to report it back to theofficers of our Local, so we could work this internallythrough our office and through the IBEW." From this testi-mony, it is found that Sevins kept the Norco meeting undersurveillance for the additional purpose of learning theidentitiesof those attending the meeting.At or around the time of this meeting, Sevms learned thatthe leaders of the Norco movement were Marshall Hinch-man and Charles Spurgeon, journeymen electricians whowere not membersof Local 130 but were members of IBEWthrough otherlocals,commonly referred to, as heretoforenoted,as "travelers."On August 7, 1968, Sevins preferredcharges against"Brother M. Hmchmail" and "Brother C.Spurgeonwith the recording secretary of Respondent 130,charging them with violations under article 27, section 1,subsections8 and14, of the IBEW constitution, as follows:"Trying to organizea newLocal Union without notifyingproper Local Union and International Union Officers. Or-ganizing and attendinga meetingwhere I.B.E.W. businesswas discussedwith persons not entitled to such knowledge."The IBEW constitution (C. P. Exh. 6) in the indicated or-tions thereofreads:"Any member may be penalized forcommitting any one or more of the following offen-ses:... Creating or attempting to create dissatisfaction ordissensionamong any of the members or among L.U.'s[Local Unions] of the I.B.E.W.... Making known thebusinessof a L.U. to persons not entitled to such knowl-edge."Respondent 130 found Henchman and Spurgeon guiltyunder the charges preferred by Sevins, but this decision wasreversed on appeal by the IBEW.Notwithstanding the charges preferred against them bySevins.,Henchman and Spurgeon sent Sevins a written invi-tation to attend a public meeting of the Norco group to beheld on December 6, 1968, at Gonzales, Louisiana. Sevinsaccepted the invitation and attended the meeting. Sevins,however, rejected two oral invitations from Joel T. Chais-son, attorney for the Norco Group, to attend Norco meet-ings.Mr. Chaisson appeared for and represented theCharging Parties at the trial of these proceedings at NewOrleans. It should be noted that, although Hinchman andSpurgeonwereleaders in the Norco movement, they are notnamedin any of the complaints herein and are not inanyway directly involvedin the issuesin this proceeding.Neither Henchman nor Spurgeon appeared as witnesses inthe proceeding.Although Sevins himself attended only one meeting of theNorco group, the record shows that other members of Re-spondent 130 attended the Norco meetings with more fre-quency in order to find out what was going on and how wellsupported the movement was and to report their findings toofficialsof Local 130.9Thisdate is determinedfrom C. P Exhs 4 and 5193The testimony of Sevins shows that the Norco movementwas a matter of serious discussion and grave concern for theofficers and board of directors of Respondent 130 becauseof its threat to Local 130's geographical jurisdiction andresulting loss of employment to its members.There is indirect evidence in the case that the Norcomovement was also a matter of deep concern to the rank-and-file members of Respondent 130. This was expressed in"water throwing" incidents at RespondentBarnes'"LittleGypsy" steam powerplant jobsite at Montz, Louisiana,where Barnes employed about 80 electricians and supervi-sors in the midsummer of 1968. The Little Gypsy power-plant is a multistory industrial plant of apparently irregularlevels and heights. Some of the construction materials aredelivered to the site in bags, frequently made of plastics.Electricians and other craftsmen on jobs such as the LittleGypsy jobsite sometimes engage in the prank of filling thesediscarded bags and other containers with drinking waterand dropping them on employees on the floor or floorsbelow. Such pranks are potentially very dangerous as theymay cause the employee on whom the water is thrown to falloff his floor to his death. Water throwing by electricians atthe Little Gypsy jobsite became widespread and rampantduring the summer months of 1968 when the Norco Groupwas most active in organizing it's rival labor organization toRespondent 130. The situation became so serious that Re-spondentBarnes'Little Gypsy jobsite General Foreman N.S. Paratore complained bitterly about it to Sevins and toldhim that the practice had to be stopped. Sevins thereuponinstructed the Little Gypsy jobsite Shop Steward HarrySchwartz to tell the electricians on the jobsite to stop thewater throwing and to fire the first electrician caught in anywater throwing incident. The directive was relayed bySchwartz to some 70 or 80 electricians on September 10,1968. Schwartz issued a similar warning to the electricianson September 16, 1968.From the background set forth above and testimony ofthree of the alleged discriminatees (Tacke, Lenard,andWederstrandt) herein who worked at the Little Gypsy job-site, it is found that the water throwing was directed at thembecause they were suspected of being actively involved inthe Norco movement.The Norco movement culminated in the filing of a peti-tion by its participants in August 1968 with the President ofthe International Brotherhood of Electrical Workers for acharter for a new local to be carved out of the geographicaljurisdiction of Respondent 130 under the provisions of arti-cle XV, section 2, of the IBEW Constitution which gives theInternational President " ... the right and power to divideor change the territory or jurisdiction covered by an y L.U.[Local Union] ..The petition, as supplemented, con-tamed the signatures of over 800 electricians. Local 130, asheretofore noted, has a membership of approximately 1,100.The petition of the Norco group sought a spin off to theproposed new local of all but 4 of the 10 full parishes andall of the 2 partial parishes held by Respondent 130 as itsjurisdictional territory under its charter from the Interna-tional. The 4 full parishes within the jurisdiction of 130 thatthe Norco Group did not ask for were the more denselyindustrial Parishes of Orleans, Jefferson, Placquemines, andSt. Bernard. Official notice is taken from a Rand McNallyRoad Atlas for 1960 that the population of these 4 parishesis approximately 3 times larger than Respondent 130's other6 full and 2 partial parishes which the Norco group soughtto take away from Local 130 by its petition to the Interna-tional president. The testimony of Sevens shows that al-though the Norco group sought substantially morethanone-half of Respondent's geographical territory only about 194DECISIONSOF NATIONALLABOR RELATIONS BOARDa third of the work Respondent 130 had in the summer of1968 originated in the portion of Local 130's territorial juris-diction which the Norco group petitioned for; the remain-ing two-thirds of the work originated in the four moreindustrial parishes within Respondent 130's jurisdictionthat the Norco groupdid not ask for. (Tr. 1207, 1323) Byadmission of counselfor Respondent 130, it is further estab-lished that the vast majority of the signers of the Norcopetition for a charter resided or worked in the parishessought by the petition,that a large number of these hadreceived employment through the hiring hall of Respondent130, and that scores of these numbers were members ofother local unions of the IBEW.Except as otherwise noted,the findings in this paragraph are based on the stipulationsof theparties as reflected in the record.The International in the early part of 1969 denied thepetition of the Norco group for a charter for a new rivallocal union.The record as a whole reflects a bitter but understandablehostility between Respondent 130 and the Norco groupover the control of work for electricians within the parisheshere involved,with Local 130 fighting to retain its entirechartered territorial'urisdiction and the Norco group fi t-ing to take someof thatterritory away from Local 130.Theessential issue with respect to Respondent 130 is whetherthis hostility spilled over into unlawful conduct under theAct, such as causing the discriminatory discharge of 6 elec-tricians because of their activities in behalf of the Norcomovement.V.ALLEGED UNFAIR LABOR PRACTICESBY RESPONDENT BARNESAND RESPONDENT130 RE EMPLOYEESTACKE, LENARD, AND WEDER-STRANDTAt the times here pertinent RespondentBarnes,an elec-trical contractor, had a subcontract for the construction ofthe electrical workon anaddition to a new power plantbeing built for Louisiana Power & Light Company atMontz, Louisiana, known as the Little Gypsy project. At thepeak of its electrical construction in the summer of 1968,Barnesemployed 78 electricians on the Little Gypsy jobsite.Among the electricians em to ed byBarnes onthat 'obsitewere Granville C. Tacke, Jp., Sidney HILenard, and Hem-don B. Wederstrandt. Although these three employees areIBEW members, they are members of other locals, and notof Respondent 130, but received their employment withRespondentBarnesthrough Respondent 13V s exclusivehiring hall rights under the Union s aforementioned collec-tive-bargainingagreementwith Respondent Barnes.With respect to Respondent 130, the pleadings raise anissue asto whether Respondent 130 first discriminatorilycaused Respondent Barnes to transfer Tacke, Lenard, andWederstrandt to more onerous work and then to dischargethem because of their interest or activities in behalf of theaforementioned rival labor organization, the Norco group.In addition there are otherissuesas to whether Respondent130 is in further violation of the Act by various threats byitsAssistantBusinessactivities in behalf of the Norcogrow .With respect to RespondentBarnes, the pleadings raiseissues as towhether RespondentBarnes firstdiscriminatori-ly transferred Tacke, Lenard, and Wederstrandt to moreonerous work and then discriminatorily discharged thembecause of their activities in behalf of the rival Norco labororganization. In addition thereare issuesas to whether Re-spondentBarnes'Foreman Jack Laurendine impliedlythreatened Lenard and Wederstrandt because of their activ-ities in behalf of the rival Norco group. At the times herepertinent Laurendine was a member of Respondent 130.Tacke,Lenard,and Wederstrandt are members of theInternational Brotherhood of Electrical workers, sometimesreferred to as IBEW,through locals other than Respondent130. Tacke has been a member of Local 2149, IBEW, outof an unspecified city for 17 years;Lenard has been amember of Local 796,IBEW,out of Eufala,Alabama, for16 years;Wederstrandt has been a member of Local 587,IBEW,,out of New Orleans,Louisiana,for approximately29 years,with some interruptions in the early years. Thethree men have resided for many years within the territorialjurisdiction of Respondent 130. Tacke received his first em-ployment through Respondent 130's hiring hall in August1966:Lenard received his first employment through Re-spondent 130 sometime in 1966:Wederstrandt received hisfirst employment through Respondent 130 some time in1966. The three men were simultaneously discharged or laidoff by Respondent Barnes on September 20, 1968.Tacke,Lenard,and Wederstrandt have never filed applications fortransfer from their own locals to Respondent 130 becauseof common knowledge that Respondent 130 was not accept-ing applications for transfers from other locals.Lenard was the first of the 3 alleged discriminatees tobecome involved in the rival Norco movement.He beganhis activities in behalf of the Norco movement on July 22,1968, and attended his first meeting of the group the nextday. AtLenard's solicitation,Wederstrandt also becameinvolved in the Norco movement sometime during themonth of July 1968;his enthusiasm for movement was suchthat he contributed$20 to the rival labor organization theinstant he was told about it b Lenard.He attended his firstNorco meeting in August 7968.Tacke received his firstinformation about the Norco movement in July 1968 andalso attended his first meeting of the Norco group in Au-gust.Tacke, Lenard,and Wederstrandt became prominent inthe Norco movement by virtue of their appointment byNorco leader Hinchman to serve on a select committee of10 electricians formed to contact and confer with officers ofthe International Union in connection with the Norcogroup's application for a charter as a rival local to Respon-dent 130.The committee,with Tacke,Lenard, and Weder-strandtpresent,met on September 6, 1968, with arepresentative of the International at New Orleans,to dis-cuss the application which had been filed thepreviousmonth and was then under the consideration of the Interna-tional.Word of the Norco movement and the activities of Tacke,Lenard, and Wederstrandt in its behalf reached Respondent130's Assistant Business Agent Sevins almost immediatelythrough the grapevine.Lenard was the first of these employ-ees to come under Sevins'suspicions as a pro-Norco advo-cate.Lenard attended the above-noted Norco meeting of July23, 1968, at the Norco elementary school.As heretoforenoted,Sevins observed the electricians attending the meet-ing from his parked car near the school house.Sevins' testi-mony shows that the next day he called the Little Gypsyjobsite and left word for Lenard to call him. When Lenardreturned the call,Sevins asked him to meet him at the Unionhall that night. At the hall that evening Sevins asked Lenardif he had heard anything about the Norco movement. Le-nard told Sevins he had no knowledge about the movement,but volunteered out of his professed gratitude for the workhe had been receiving through Respondent 130's referralsystem to pass on to Sevens any information he receivedabout the Norco movement. During his interview with Le-nard,Sevens was called out of the office where they weremeeting.When he returned,he found that Lenard had re- WALTER J. BARNES ELECTRICAL CO.moved from the desk in the room and was reading a bulletinput out by the Norco group which called for the signaturesof all electricians interested in starting a new rival IBEWlocal. (G. C. Exh. 2) The room in which Sevins met withLenard was that of Sevins' superior, Senior Business AgentJoseph.Sevins asked if he had seen the bulletin before.Lenard denied that he had but again offered to help Sevensfind out anything he could about the incipient rival labororganization.As the executive board of Respondent 130was meeting that night,Sevins introduced him to the mem-bers of the board and informed the members of the boardabout the talk he had just had with Lenard. Lenard there-upon also told the board members how grateful he was forthe work he had been receiving through Respondent 130and repeated his promise to pass on promptly any informa-tion he received about the Norco movement at Sevins.The above findings on the meeting of Sevins and Lenardat the union hall on July 24 at Sevins' request are based onSevins' own testimony. Lenard's account of the meetingdiffers in material detail. Lenard testified that when he gotto the union hall Sevins accosted him with the accusationthat he had seen him at the Norco meeting the precedingnight, that he now had him by a strategic part of his anato-my and threatened him with the loss of job, his car, and hisunion card, if he supported the Norco movement. Lenardtestified that he responded to Sevins' remarks by declaringhis deep appreciation for the employment he was receivingthrough Respondent 130 and by offering to help Sevins inany way he could by furnishing Sevins with any informationhe acquired about the Norco movement, except that hewould not furnish Sevins or Respondent 130 with the namesof any of the electricians who have signed up with the Norcogroup. Lenard, however, did tell Sevins that Hinchman wasthe reader of the Norco movement. Lenard also testifiedthat Sevins thereafter introduced him to the executive boardof Local 130 then in session; that he similarly expressed hisgratitude to the executive board for the work he had beenreceiving through Local 130 and volunteered to do ev-erything in his power to keep Local 130 informed about theNorco movement (which the boardwas then discussing),short of informing on the membership of the movement.From Lenard's demeanor and other factors, the Trial Ex-aminer credits his testimony as to the remarks made to himby Sevinsas setforth above in this paragraph and discreditsSevens' denials.On thewitness stand,Sevins gave the im-pression of being a rough and tough, direct and plain speak-in g, no-nonsense individual, deeply loyal to his employerRespondent 130, and entirely capable of the rough forth-right language attributed to him by Lenard, especially on amatter that threatened to take away one-third of the workcontrolled by Respondent 130. The Examiner finds the at-tributed remarks to be in character with Sevins. Later con-duct by Sevins towards the other alleged discriminatees hereinvolved, as hereinafter found, furnishes further corrobora-tive evidence that the remarks attributed to Sevins by Le-nard were actually made. Of the two versions of themeeting, the Examiner credits the version given by Lenardand credits Sevins' version only to the extent that it does notconflict with Lenard's.A week later Sevins saw Lenard at his jobsite and askedif he had received any further information about the Norcomovement.Lenard reported that he had nothing new toreport.Sevins again contacted Lenard at the jobsite on Septem-ber 7,1969, with the demand that he file charges againstMarshall Hinchman, the leader of the Norco movement, forviolating certain provisions of the IBEW constitution.When Lenard declined, Sevins threatened him with physical195violence.This threat of physical violence by Sevins againstLenard was made in the presence of Lenard's foreman,Laurendine.Laurendine by his silence did not disavow thethreat.Sevins in his testimony admitted that he contactedLenard for his signature to a charge against Hinchman withthe IBEW,but stated that he did this only because Lenardhad promised to help him fight the Norco movement. Anangry argument ensued between the two men because ofLenard's refusal to file the charge against Hinchman. Dur-ing the course of the violent argument Lenard drew a screw-driver from his pocket and held it in his outstretched armwhile talking to Sevins.Sevins knocked the screwdriverfrom Lenard'shand.The record supports the conclusionthat Lenard put the screwdriver in hish and as a protectionagainst the physical violence Sevins threatened him with forhis refusal to sign the charge against Hinchman.Sevinsappeared to be a much younger and physically more power-fulPman than Lenard.The above incident tookplace as noted, in the presenceof Foreman Jack Laurendme,a member of Respondent130, and also of Harry Schwartz,the shop steward for Local130. Before the meeting between Sevins and Lenard ended,Lenard was instructed by Sevins to let Laurendine andSchwartz know the next morning whether he would sign thecharge against Hinchman. Upon advice from an IBEW rep-resentative,Lenard the next morning advised Senior Bus-inessAgent Joseph,Foreman Laurendine,and ShopSteward Schwartz that he would not lodge a complaint withthe IBEW against Hinchman. As heretofore noted,Sevinshimself filed the charge against Hinchman for violatingtheIBEW constitutuion,-but failed to follow through with histhreat to file a similar charge aginst Lenard.While Laurendine readily admitted that he heard Sevinsdemand Lenard to sign the described charge against Hinch-man, he denied hearing Sevins threaten Lenard with phys-ical violence if he did not sign the charge.This denial is notcredited.Laurendine has been a member of Respondent 130for 22 years and was still in the employment of RespondentBarnes at its Little Gypsy jobsite at the time of the trial ofthismatter.Prior to the above incident,Lenard had been engaged forthe most part in light but delicate work at the jobsite knownas stress welding due to his long experience and specialability in the work.Within a few days after the argumentbetween Sevins and Lenard over Lenard's refusal to filecharges with the IBEW against Henchman, Lenard wastransferred to much heavier work under Foreman Lauren-dine,known as wire pulling. The electricians assigned to thiswork are called the bullgang.The new assignment called forwork in manholes and required a good deal of climbing onshelves called trays where conduits are laid,more suitablefor a younger man than Lenard.Two weeks later, on September 20, Lenard was laid offby Foreman Laurendine without explanation.Later Lenardcontacted Shop Steward Schwartz for a termination slip butSchwartz declined to give him one on the ground that therewas no need for the slip. Lenard's testimony shows that itis customary for the shop steward to both receive a new manon a job and to hand him his termination notice when hisservices are terminated.An electrician cannot start a jobwithout first handing his referral slip to the union shopsteward on the jobsite.Tacke and Wederstrandt were also contacted by Sevinsin connection with their suspected involvement with theNorco movement.Tacke's accredited testimony shows thathis first warning about being involved in the Norco move-ment came from Shop Steward Schwartz.Schwartz sum-moned Tacke to his station at the Little Gypsy worksite on 196DECISIONSOF NATIONALLABOR RELATIONS BOARDor about August 7 where he expressed strong feelingsagainst the Norco movement and declared the movement tobe in violation of the IBEW constitution.He then instructedTacke to inform him of anyelectricians attending Norcomeetings and told him that his failure to do so would makehim "liable to the constitution of the IBEW." Schwartz' flatdenials that he made such statement to Tacke are not cred-ited.Schwartz,a man 68 years of age,has been a memberof Respondent 130 for 52 years.Notwithstanding Schwartz'warning, Tacke,in companywithWederstrandt,attended the August 21, 1968, Norcomeeting at the Norco elementary school.Tacke's testimonyshows that he saw Sevins standing beside his car at a strate-c point where he could observe all who entered the schoolrr the meeting.The credited testimony of Tacke furthershows that Sevins the next morning in the company ofSchwartz approached him at his work station at the LittleGypsy jobsite and after asking for and inspecting his IBEWmembership receipt,accused him of attending the "illegal"meeting of the Norco group and asked him if he was anauthorized IBEW organizer.During the course of the con-versation,Sevins derogated Tacke's IBEW classification asa railroad electrician and called his attention to the fact thathe owed his present employment to Respondent 130 andaccused him in effect of being disloyal to Respondent 130through his interest in the Norco movement. Sevins in histestimony admitted the conversation and that he had ac-cused Tacke of illegally acting as an IBEW organizer with-out appropriate authority or credentials from IBEW.Later that day Tacke by order of his foreman, RogerMay, was transferred from his then assignment of checkingout and terminating cables,generally regarded as the light-est and most interesting electrical work at the jobsite, to thephysically difficult job of installing conduit(pipe) whichrequires a great deal of bending and sawing and cutting. Thecredited testimony of Tacke shows that at the time of histransfer he commented to May that he was being sent toSiberia and that May's reply was, "Yeah,to the salt mine."May admitted making this repl to Tacke,but said it wasjust ajoke.The Trial Examiner finds that behind this "yoke"there was full recognition by May of the fact that he wasreassigning Tacke to more onerous work than he was thendoing.Approximately a month later,on September 20, 1968,May told Tacke he was being laid off and handed him hischeck.At the time of the layoff,May asked Tacke for acontribution to the United[Givers] Fund.Tacke told Maythat he was not adverse to making a contribution,but wouldnot do so because he didn'twant his employer RespondentBarnes to receive credit for his contribution.May repliedthat Tacke should not"blame Walter J. Barnes for it toomuch." The Examiner construes this remark by ForemanMay to mean that Respondent Barnes was not to be blamedfor Tacke's layoff and infers from the remark that Tacke'slayoff was due to Local 130's demand.This conversation isbased on the credited testimony of Tacke.Foreman May inhis testimony said that he couldn't remember telling Tackenot to blame Walter J.Barnes"too much"for his layoff.The Examiner does not find this denial convincing. Tackewas laid off on the same day as Lenard was laid off.Wederstrandt was also laid off on the same date. Thereare two versions of events between Sevins and Weder-strandtpriortothelatter'slayoff,Sevins'andWederstrandt's.Under Sevins'account, he admits that heinitiated a conversation with Wederstrandt at the latter'swork station over Wederstrandt's involvement in the Norcomovement. At this meeting according to Sevins'version,Sevins asked Wederstrandt what he had against Local 130and then accused him of improperlyacting as an organizerfor the rival Norco movement without credentials from theIBEW. The encounter created atense situation.Sevins testi-fied that Wederstrandt responded by telling him that whathe was accusing him of was none ofSevins' business.Sevinsalso testified that Wederstrandt became so angry during theconversation that he told him that if they were off the prem-ises he (Wederstrandt) would whip him (Sevins).Sevms is42 years of age and quite athletic and vigorous of appear-ance;Wederstrandt appeared to be a man in hismidsixtiesand corpulent.Wederstrandt's versionof his meetingwith Sevinsis quitedifferent.Wederstrandt testified that around the middle ofAugust 1968 Sevins opened the conversation by telling himthat he had been observed attending the Norcomeeting ofthe night before and by rebuking him for having proposedat that meeting that Norco followers file a charter requestwith the IBEW not only for the parishes they then had inmind but also for the Parish of Jefferson which was thesecond most populous parish within Local 130's geographi-cal jurisdiction. (The Norco petition as thereafter filed in-cluded a request for Jefferson Parish.) Wederstrandt furthertestified that when he defended his right tomakethis pro-posal to the Norco followers, Sevins became very angry andexcited and during the course of the conversation said tohim that he would take him outside and beat him and thentake on his son and whip him. Wederstrandt interpreted thisas an attempt by Sevins to provoke him into strikingSevins.It is inferred from the record, that both men were by thenshouting at each other. It is further inferred and found fromthe record that Sevins' threat of physical violence to theperson of Wederstrandt, was overheard by Foreman Lau-rendine who was standing some 70 to 75 feet away. Weder-strandt testified that Sevins then strode over to Laurendine,and ordered him "to fire this man [Wederstrandt],to gethim off this job." Laurendine replied, "I can't fire him." Theday of this altercation between Sevins and Wederstrandtwas Wederstrandt's first day of work under Foreman Lau-rendine as part of a bull gang engaged in the work of pullingcables which required a great deal of climbing more suitedto a young man than for a man of Wederstrandt's age whoas noted appears to be in his sixties. Prior to the day hereinvolved Wederstrandt had been working at an easy job inthecontrolroom terminatingwires intoswitches.Wederstrandt's transfer to Laurendine's bull gang had beenordered only the day before the events of the day here inquestion. Sevins' testimony under cross-examination sup-ports the inference and conclusion that he had noticethrough the grapevine of Wederstrandt's involvement in theNorco movement for some time prior to the day Weder-strandt was transferred from his work in the control roomto the heavier work on the bull gang.Of the two versions of the events of the day of the alterca-tion between Sevins and Wederstrandt, the Trial ExaminercreditsWederstrandt's version but notes that evenSevins'version clearly and unambiguously shows Sevins' andthrough him Local Union 130 s deep animosity to the Nor-co movement and to Wederstrandt personally because ofhis activity in its behalf. The Trial Examiner does not creditSevins' denial that he ordered Laurendine to fire Weder-strandt and his denials of all other remarks attributed to him(Sevins) by Wederstrandt in his testimony as set forth in theabove aragraph. Some by Wederstrandt in his testimony asset forte in the above ara aph. Some 3 weeks after the dayhere in question, Foreman Laurendine, on September 20,laidWederstrandt off. Wederstrandt's layoff wassimulta-neous with that of Lenard. The two men had been workingtogether as a pair or team. WALTER J.BARNES ELECTRICAL CO.Wederstrandt,Lenard,and Tacke,during their employ-ment by Respondent Barnes were the victims of the "waterthrowing" incidents described above.Water was thrown onthem from upper levels of the LittleGypsyjobsite.Thetestimony of the three employees leaves no doubt that thedowsings they received were not accidental,but were inten-tional and deliberate.Their testimony further shows that thewater throwing commenced about the time they becameactive in organizing the rival Norco union movement. Asthe intensity of the water throwing increased, the three em-ployees took special precaution,wherever possible,to avoidbeing hit by a bag of water.Lenard and Wederstrandtworked together on the jobsite;when they worked on a jobthat especially ex osed them to water throwing,one wouldwatch the upper levels as the other completed the work onhand as quickly as possible.When dowsed the victim wouldnever be able to see the water thrower as he always steppedback out of sight after directing his missile.At one timeLenard had a bag of warm oil thrown on thim which couldhave caused serious injury if it had been hot.While as heretofore indicated there is always a certainamount of horseplay by way of water throwing on jobs suchas the Little Gypsy jobsite,it is apparent from the recordthat the water throwinggshere involved were not merepranks for pranks'sake.'The situation became so bad thatRespondent Barnes'General Foreman Paratore com-Klained about it to Assistant Business Agent Sevens and toldim that it had to stop.Sevins in turn directed Shop StewardSchwartz to tell all the electricians on the job that the waterthrowing must be stopped and that the first man caughtwater throwing would be fired.Schwartz issued the warningto the assembled electricians on September 10, 1968. A weeklater complaints again reached Schwartz and Sevins fromParatore that the water throwing had not stopped and Sev-ins again emphatically directed Schwartz,after having "ate[him I out, for not having stopped the practice, to put a stopto it instantly.At his second meeting with the electricianson the subject,Schwartz again warned them that the prac-tice was extremely dangerous and had to be stopped imme-diately.By his own admission,Schwartz also told theelectricians,"Now, if you fellows must throw something,why don't you get a few two-by-fours [lumber]and throwthem at one another."Wederstrandt'sversion of what Schwartz said aboutthrowing boards instead of water is substantially differentand far more ominous.According toWederstrandt,Schwartz told the men not onlyto throw boards but ratherto "throw and kill them."Tacke and Lenard also testifiedthat Schwartz used the phrase "and kill them."The testimo-ny of the three employees that Schwartz used the full phrase"throw boards and kill them"iscredited and Schwartz'denial that he used this phrase is rejected.The Trial Exam-iner finds by inference that Schwartz in his use of the word"them" was referring to nonmembers of Respondent 130who were active in the rival Norco union movement. TheTrial Examiner,however,finds that Schwartz was not inany real sense urging the members of Local 130 to do phys-ical harm to advocates of the Norco movement,but wasonly using the phrase"throw boards and kill them" as anexpression of his open hostility and personal bitterness to-wards the Norco followers who were seeking as heretoforeshown to take away part of Respondent 130's jurisdictionand jobs by their petition to IBEW for a charter.The meeting at which Schwartz warned the electriciansfor the second time against water throwin g took place out-side the toolroom of which Schwartz hag charge. As themeeting broke up, Schwartz told the electricians who hadnot yet departed that he didn'twant them to talk to "those197three rats,"referring to Tacke,Wederstrandt, and Lenard.This finding is based on the creditied testimony of Peter J.Dorsey,Jr., an electrician who was working in the toolroomat the time and also on the credited testimony of Weder-strandt and Tacke.Shortly after their layoffs,Tacke,Wederstrandt,and Le-nard reported in person a number of times to Respondent130's hiring hall and signed the register for employment butwere never referred out for employment and finally gave upin discouragement trying to get work through Respondent130.On March 5,1969, about a month prior to the trial herein,Respondent 130 sent to Tacke,Wederstrandt,and Lenardunsolicited letters in which they were each advised" . . .thatthis Union has no objection to your being employed by theWalter J.Barnes Electric Company,Inc., or by any otheremployer under contract to this Union so long that suchhiring or employment is in accordance with our contractwith the Electrical Employers."The letter further stated, "Ifyou are interested in employment,we suggest that you reg-ister at the Hiring Hall. If you do register,you will bereferred out in accordance with the contractual provisionsand in accordance with your groupings."On or about March 18, 1969,Respondent Barnes alsosent separate letters to Tacke,Wederstrandt,and Lenard inwhich they were advised" . . .that if you are referred to usby Local Union 130, I.B.E.W. in response to our request forthe referral of journeymen in accordance with our contractwith Local Union # 130,we would have no objection toemploying you.,,Respondent 130's above-described letter of March 5 wasprepared by the attorney who represented Respondent 130at the trial herein.Similarly,Respondent Barnes' letter ofMarch 18 was prepared by the attorney who representedBarnes at the trial. These letters originally rejected as exhib-its in the case upon objection as self-serving documents,were ultimately received in evidence upon the consent of allparties.Although Tacke,Wederstrandt,and Lenard pursuant tothe invitations in these letters called at Respondent 130'shiring hall and registered for employment, they had not upto the time of the trial herein been referred out for work byRespondent 130.The record shows that Respondent 130 in actual practicehas the power to discharge an electrician from a job towhich it has referred him although it has no express powerto do so under its collective-bargaining a eement with theEmployers.This appears from that part ofthe testimony ofAssistant Business Agent Sevins in which he told of hisdirections to Shop Steward Schwartz to warn the menagainst anymore water throwing on penalty of being firedfor infraction of the directive.All foremen mentioned above,including General Fore-man (over electrical work)Paratore,are members of Re-spondent 130. Paratore and some 20 other Local 130electricians have worked for Respondent Barnes for manyyears without the necessity of being referred out by Local130 when they are shifted from one job to another.The collective-bargaining agreement has no provisiongoverning layoffs whether by seniority or by an other fixedplan. Layoffs are administered by Respondent Barnes' fore-men who are both agents of Respondent Barnes and perma-nent members of Respondent 130 in good standing.Final authority for layoffs generally rests with GeneralForeman Paratore.His testimony shows that in makinglayoffs he takes into consideration the union status of theaffected employees.Selections for layoffs are generallymade first from electricians who have no union affiliations 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD(permit or temporary employees), next from electricianswho areIBEW membersbut belong to otherlocals(travel-ers), and lastly from regularmembers of Respondent 130who are subject to layoffs only after all permit men andtravelers have been laid off.Paratoretestified that he and General SuperintendentConner Ellisdecided that a layoff of 6 electricians wasdesirableas of September 20, 1968, and that to this end herequested recommendations of namesfor the layoffs fromthe forementhen on thesceneat the Little Gypsy obsite.They submittedeight namesbut only six men were laid off.Included in this group werethe names ofTacke, Lenard,and Wederstrandt. Foreman Laurendine recommended Le-nard and Wederstrandt for layoffs for the stated reason thatthey were lessagilefor the climbing then required on theirjobs than other electricians, presumably because they areover 50 years ofage. ForemanRoger l^ta recommendedTacke for layoff for the stated reason that Ellis believed thatTacke hadtaken excessive time runningsome conduit up acolumn.Paratore testified that pursuant to the recommen-dations of Laurendine and May, he directed the layoffs ofTacke, Lenard, and Wederstrandt. He admits knowledge ofthe rival Norcounion movementat the time of their layoffsbut denies knowledgeof the involvement of the three menin the movement.His denialsare not credited.RespondentBarnes' Exhibit 6 shows that as of the weekendingon Tuesday 10 May 7, 1968, Respondent Barnes had55 electricians on the Little Gypsy project.Thereafter the number of electricians on the Little Gypsyjobsiterosesharply, with some fluctuations, for a period ofabout 90 days and then began to decline. The peak employ-ment periods were the weeksending June 11 and 18 when78 electricianswere employed on the project. Thereafter agradual declineoccurred which became more pronouncedon the week ending Tuesday, September 24, when the num-ber of electricians employed by Barnes declined to 49 from61 for the preceding Tuesday. By the end of October,Barnes'employment of electricians was down to 33; by theend of November, the number had declined to 22; and bythe endof December, it went down to 14. At the time of thetrial hereinin April 1969,Barnes stillhad some 12 electri-cians on theLittleGypsy jobsite.RespondentBarnes'Exhibit 5(a), (b), and (c) reflects thejob assignmentsof Lenard, Tacke, and Wederstrandt, re-spectively, from June 5, 1968, through September 20, 1968,when theywere laidoff. This exhibit shows that Lenard andWederstrandtwere transferredabout the middle of August1968 from various other jobs they had been performing topulling cableand kept on the 'ob of pulling cable until theirtermination on September20 The exhibit also shows thatTacke was transferred on August 23, 1968, from variousother jobs he had been performing to installing conduit andkept on the job of installing conduit until his termination onSeptember 20. Although the exhibit shows that the threemen had at times been assignedto pulling cable or installingconduit prior to August It,the exhibit shows that this wasgenerallyonly for a day or two at a time and that the greatbulk of their work andtime wasdevoted to terminatingcable, checking out finished work, and similar jobs and inthe case ofLenard,to stresswelding whenever that kind ofwork was available.From the testimony of record the Ex-aminer findsthat the jobs to which the three electricianswere assignedprior to about the middle of August 1968,were physically lighter andeasier and moreinteresting than10Respondent Barnes determines some timeduring the weeksbeginningwith Tuesday what layoffs should be made on the following Friday. Fridaysare both paydays and layoff days forBarnes' electriciansthe jobs of pulling cableor installingconduit to which theywere transferred after the middle of Augustand kept at untiltheir layoffs a month later. Converselyit isfound that fromabout the middle of August until their termination on Sep-tember 20, the threeelectricianswere transferred to moreconsistently onerous work than they had been performingprior to the middle of August 1968.William C. Ellis, president of RespondentBarnes, be-came president of the South Louisiana Chapter of the Na-tional Electrical Contractors Association, in July 1968 whenRespondentBarneshad its peak employmentof electricianson the Little Gypsy pro ect. As heretofore noted, the SouthLouisiana Chapter is the signatory "for the Employer" inthemaster collective-bargainingagreementwith Respon-dent 130. RespondentBarneshas been a party for decadesto such collective-bargainingagreementswith Respondent130 through the South Louisiana Chapter. Ellis' son, theaforementionedWilliam Conner Ellis, Jr., has been Re-spondentBarnes' generalsuperintendent of the electricalconstruction on the Little Gypsy projectat all times herepertinent. From the testimony of the elder Ellis and his sonConner and from the record as a whole it is found that eachhad knowledge of the rival Norco union movement at thetime of the discharge of Tacke, Lenard, and Wederstrandt.The rate of pay for journeyman electricians at the timeshere pertinent under Respondent's collective-bargainingagreementwas $5.30 per hour with double pay fortime over40 hours and for holidays. Because of this pay rate, electri-cians consider work under Respondent's referral systemhighly desirable, provided the referred jobs are withinreasonablecommuting distances from their homes.Discussion and ConclusionsThe decisions herein as to whether both Respondent Un-ion 130 and Respondent EmployerBarnes arein violationof the Act by reason of their conduct with respect to em-ployees Tacke, Lenard, and Wederstrandt must necessarilyapse from the conclusions to be derived from the entirecomplex of facts as found and set forth above.Based on the entire record, the Examiner finds and con-cludes that Respondent Union 130 first caused the discrim-inatory transfer of the three mentioned employees to moreonerous work, and then within 30 days thereafter causedtheir discriminatory discharge because of their activities inorganizing a new rival labor organization to Respondent130, in violation of Section 8(b)(2) of the Act. Incidental tothese conclusionary findings, the Examiner further findsthatRespondent 130 is also in violation of Section8(b)(1)(A) of the Act by reason of various threats by itsAssistantBusinessAgent Sevins against the same three em-ployees as alleged in the pleadings because of their activitiesin behalf of the rival labor organization.Similarly, the Examiner finds and concludes from theentire record that RespondentBarnes firstdiscriminatorilytransferred and then discriminatorily discharged the samethree employees because of their activities in behalf of therival labor organization, in violation of Section 8(aX3) of theAct. But for reasons hereinafter stated,it isfound that Re-T ondentBarnes is notin violation of Section 8(a)(1) of thect by reason of the alleged implied threats of ForemanLaurendine against Lenard and Wederstrandt because oftheir activities in behalf of the rival local.The record is undisputed that Respondent 130 heardabout the new rival Norco labor organizationalmost fromits inception and set out immediately not only tolearn allit could about it and its adherents but also to destroy the WALTER J. BARNES ELECTRICAL CO.movementwhich threatened to take away more than half ofits jurisdictional geographical territory and about a third ofthe 'yl'Iobs it controls.The testimony of Local 130 Assistant Business AgentSevinsby itself shows that he had information through thegrapevinesome timein early July 1968 of the Norco move-ment, that on a number of occasions he personally observedthose attending the Norco meetings from his parked car andactually attended one of the Norcomeetings,and that hesoonhad information leading him to believe that employeesTacke, Lenard, and Wederstrandt were in the thick of theNorco labor movement for a separatist rival local. Thereaft-er Sevins' own testimony shows that he sought to make aninformer out of Lenard with respect to supporters of theNorco group and that when this effort and a related effortfailed to make Lenard file a complaint against Hinchman,the leader of the Norco movement, with the InternationalUnion for starting up a rival local in alleged violation of theconstitution of the International, Sevins threatened to file asimilar chargeagainstLenard with the International. Inaddition, the credited testimony of Lenard shows that Sev-ins told him the day after the Norco meeting of July 24,1968, that he had seen him there and now had him wherehe could cost him not only his job, but also the loss of hiscar and union card, obviously because of his activities inbehalf of the rival labor organization, and that thereafterSevinsthreatened him with physical violence because of hisrefusal to file charges with the International Union againstHinchman.Similarly Sevins' own testimony shows that he not onlylearned about Tacke's and Wederstrandt's activities in be-half of the rival Norco labor organization but actuallylooked them up on their jobsites and berated them for en-gaging in organizationalactivities for the Norco local, inallegedviolation of the IBEW constitution.In addition the credited testimony of the three dischargedemployees shows that Sevins engaged in a number of threatsagainst the three em loyees in addition to the one notedabove against Lenardpbecause of their activities in behalf ofthe rival Norco group, which included such conduct on thepart of Sevins as his remark to Tacke that he was not enti-tled to work because of his lack of membership in Respon-dent 130, and his threat to Wederstrandt to whip him andhis order to Foreman Laurendine to fire Wederstrandt be-causeof his activities for the Norco group.It is thus abundantly clear that the official agents of Local130 were extremely hostile to Tacke, Lenard, and Weder-strandt because of their activities in sponsoring the rivalNorco labor organization. This hostility was also expressedby the rank and file of Respondent 130's members workingon the Little Gypsy .obsite as reflected in the fact that thethree men became the victims of bags of water heaved atthem from above which even continued after a warning wasissuedby the job steward on instructions from Sevins thatthe practice of water throwing had to be stopped on penaltyof discharge for anyone caughtengagingin the practice.It isalso quite clear that Respondent 130 had the powerto exercise retribution on any nonmember electrician whoengagedin activities in behalf of the rival labor organizationand couldcausesuch retribution by getting an offendingnonmember electricianreassignedto more onerous work or,more seriously, by getting him fired. Respondent 130 hadthis power by virtue of the fact that all foremen on the LittleGypsy jobsite, including General Foreman Paratore, weremembers ingood standing of Local 130, and subject topressure, direct or indirect, to protect the interests of theirUnion. The record shows that the foreman on the job didnot need any encouragement to find a pretext for makingI99it tough, even to the point of discharge, for anynonmemberwho threatened their own jobs by sponsoring a rival local.The mere fact that Sevins,as hehimself admits, ordered anyelectrician to be fired who was caught waterthrowing showsthat the Union has the power to firea manalthough no suchpower is expresslygivento Local 130 in its collective-bar-gaming agreement,but only the power to hire which is initself a very great power.The recordcompelsthe conclusion that Respondent 130used its power of retribution firstto getthe three involvedelectricians discriminatorily transferred by its ownforemanmembers to the bull gang calling for hard physical workbetter suited for men half their age with the objective offorcing them to quit voluntarily and then to have themdiscriminatorily discharged by one of their ownmembers,General ForemanParatore,all becauseof their activities insupport of the rival labororganization.RespondentBarnes' asserteddefense thatthere was nodiscrimination in theassignmentof the three employees tothe bull gang at the times here pertinent as they had workedon the bull gang at prior times is withoutment because theearliertransferto the bull gang had been only for shortperiods of a day or two and because the transfers here underdiscussion were seemingly permanent and followed on theheel of the discovery that the three men were actively en-gaged in promoting the organization of the rival local. Thevery timing of the transfers were acts of retributionagainstthe three employees because of such activities.The layoff of the three employees occurred approximate-ly 3 weeks after they hadmet aspart ofa committee ofNorco representatives with a representative of the Interna-tional Union to discuss with him the Norco petition for acharter seeking to take away more than half of Respondent130's jurisdiction.The strongest commondefenseof both Respondent 130and RespondentBarnesto the layoffs of the three men isthat the electrical work on the Little Gypsyworksite wasnearing completion and that layoffswererequiredbecauseof this. An exhibit of record(Res. BarnesExh. 6) does showthat a sharp decline in the numberof electriciansemployedon the jobsite did begin with the layoff of 6 electricians onSeptember 20 which included Tacke, Lenard, and Weder-strandt. The record as a whole, however, compels the con-clusion that Tacke, Lenard, andWederstrandtwerediscriminatorily selected for layoff because of their thenwell-known activitiesin organizinga competing rival local.Their layoffs whichwere simultaneousoccurred shortly af-ter AssistantBusinessAgentSevinshad hadserious alterca-tions with them concerning their Norcoactivities.Sevinshad, indeed, even ordered Foreman Laurendine to fireWederstrandt not too many days before Wederstrandt'sactual layoff occurred. Sevins violent arguments with Le-nard over the latter's refusalto filechargeswith the IBEWof violations of the IBEW constitutionagainst Hinchman,the leader of the Norco movement,was also well known toLaurendine at the time he recommended Lenard's layoff. Itis inferred and found that Foreman May wasalso wellaware that Tacke was being laid off at theinsistence ofRespondent 130 from May's remark to Tacke atthe time helaid him off that RespondentBarneswas not to be blamedfor his layoff, the clearinferencebeing that the responsibili-ty for Tacke's layoff was that of Local 130. As stated bycounsel for RespondentBarnes, "The question is not wheth-er there was a necessity for a layoff, but whetherthere wasdiscriminatoryselectionfor layoff." It is the TrialExaminer's ultimatefinding that the layoffs of Tacke, Le-nard, and Wederstrandtwerediscriminatorily motivated.RespondentBarnes' final defenseis that ifa discriminato- 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDry discharge of the three electricians is found it should becharged exclusively to Respondent 130 and not to Respon-dent Barnes.In support of this contention,Res ondentBarnes'brief states,"The foreman and the general foreman(Paratore)were members of Local Union 130, and if theydid discriminate,they were acting not in the interest of theiremployers,but in the interest of Local Union 130." Thebrief goes on to state,"It is to be noted that Wederstrandttestified, `Walter Barnes did not fire me-Local 130 firedme."'The difficulty with this contention is twofold.The first isthat although the foreman and general foreman were mem-bers in good standing with Local 130 at the time of thelayoffs,the record is clear that they were functioning asagents and supervisors of Respondent Barnes,whatevertheir private motives may have been,when they laid off thethree electricians,and accordingly under the Act Respon-dent Barnes must be held liable for any of their actions inviolation of the Act.There is no showing in the record thatthe involved foremen were officers of Local 130 or wereserving the Union in any official capacity whatever fromwhichan inference could be drawn under the cases cited byRespondent Barnes that in the layoffs of the three men theywere acting primarily as agents of the Union rather than oftheir Employer.The other difficulty with Respondent Barnes'contentionthat it should not be held liable for the discriminatory ac-tions of its agents is that the record as a whole shows thatall of the Respondent Employers herein,including Barnes,sought to work in close harmony and expeditiously and withas little friction as possible with the Union and that Respon-dent Barnes would not deliberately antagonizeLocal 13-0 byopposing the discharge of employees that Local 130 consid-ered inimical to its best welfare,such as the rival Norcolabor organization.It is noteworthy that the president ofRespondent Barnes is also president of the Louisiana Chap-ter of the National Electrical Contractors Association, themultiple Employer signatory to the master collective-bar-gaming agreement with Local 130.Remaining questions arise from the allegations of thecomplaint in Case 15-CA-3405 charging,RespondentBarnes with two violations of Section 8(a)(1) of the Act byreason of implied threats by Foreman Laurendine allegedagainst Lenard and Wederstrandt because of Laurendine'sfailure to disavow threats made in his presence by AssistantBusiness Agent Sevins against Lenard and Wederstrandtbecause of their Norco activities.The findings above show that Sevins in early September1968 threatened Lenard with physical violence because ofLenard's refusal to bring Norco leader Hinchman beforethe International Union for discipline on charges thatHinchman was violating the constitutuion of the Interna-tional by sponsoring a rival local to Respondent 130. Thefindings further show that although this threat by Sevinsagainst Lenard was made in the presence of Lenard's fore-man, Laurendine,he remained silent and did not disavowthe threat.The above findings also show that Sevins in about themiddle of September 1968, also in the presence of ForemanLaurendine,threatened to beat up Wederstrandt for havingproposed to a meeting of Norco followers that their pro-posed petition to the International for a charter should beenlarged to include a request for the inclusion of JeffersonParish which aroused the special ire of Sevins because Jef-ferson Parish is the second largest parish within the jurisdic-tionofRespondent 130 under its charter from theInternational.The findings further show that Sevins duringthe course of his argument with Wederstrandt called toForeman Laurendine "to fire this man" and that Lauren-dine replied, according to Wederstrandt's own testimony, "Ican't fire him."With reference to the last related incident, it is imme-diately apparent that there wasno impliedthreat by Fore-man Laurendineas alleged inthe complaintby hispresence and failure to disavow" the oral threat made bySevins against Wederstrandt that he should be fired becauseof his Norco activities because, as found, Laurendine did infact disavow Sevins' threat by telling Sevins in the presenceofWederstrandt that he couldn't fire Wederstrandt. It willaccordingly be recommended that the allegations of thecomplaint here under consideration be dismissed.The incident of Sevins' threat of physical violence aginstLenard presents a closer question. Counsel for GeneralCounsel has not briefed this question. Respondent Barnes'brief states, "Just what is difficult to envisage. There is notestimony that Laurendine participated in the conversationin any way. It is submitted that in taking all of Lenard'stestimony as to this incident as true, no unfair labor practiceismade out against RespondentBarnes. Sevins did not saythat Laurendine would participate in the assault and, there-fore there was no duty to disavow anything." The TrialExaminer agrees with Respondent Barnes' contention thatno unfair labor practice has been made out against Barnes.The quarrel between Sevins and Lenard was essentially aprivate quarrel between the two over Lenard's failure tocooperate with Sevins in the latter's request for IBEW ac-tion against Hinchman. Laurendine did not participate inthe quarrel; the quarrel had no direct or indirect relation-ship to Lenard's work or to Laurendine's duties as a fore-man over Lenard. It should be noted that Laurendine in theaforementioned separate incident between Sevins and Wed-erstrandt did not hesitate to tell Sevins that he would not fireWederstrandt as directed by Sevins because in that incidentLaurendine's authority as a foreman was directly chal-lenged. In the present incident he was essentially a privatebystander and the better part of valor called for the discre-tion of silence as any intervention on the part of Laurendineeither on the side ofLenard or the side of Sevins could haveled to a fist fight, there and then. It will also be recommend-ed that the allegation of the complaint here under discussionbe dismissed as in the opinion of the Trial Examiner theincident adduced under the allegation does not constitute aviolation of Section 8(a)(1) of the Act.VI.ALLEGED UNFAIR LABORPRACTICES BYRESPONDENTCLARK (JOINT VENTURE)AND RESPONDENT 130 RE EMPLOYEESMCQUEEN,MCGEHEE, AND PARKERThe Respondent Employer here (Case 15-CA-3422 andrelated Cases 15-CB-924 and 15-CB-927) under discussionis a Joint Venture consisting of two electrical contractors,Clark, Hutchins and Reed, Inc., of Texas, and Willemetteand Stouse Electric Co., Inc., of Louisiana. The JointVenture,hereinafterchiefly calledRespondentClark, at thetimes here pertinent, had a subcontract for the constructionof electrical work on a massive multi petrochemical plantbeing built for the Union Carbide Corporation at Taft,Louisiana.For its labor supply, the Joint Venture operated under theterms of the above-described master collective-bargainingagreement between Respondent Local 130 and the SouthLouisiana Chapter of the National Contractors Associationof New Orleans. Pursuant to the agreement, all electriciansemployed by the Joint Venture at the Taft jobsite werereferred to their jobs by Respondent 130's hirmg hall. WALTER J. BARNES ELECTRICAL CO.The project manager of the electrical workers on theproject was JamesA. Wiley.Although not a member ofLocal 130,Wiley has been an IBEW member through an-other local for the past 21 years.He is both a journeymanelectrician and a college graduate.Respondent Clark commenced the electrical work on theTaft jobsite in September 1967 and completed the job onFebruary 28,1969. Its normal peak employment of electri-cians on the project occurred in June 1968 when it employedabout 150 employees.In the latter part of May there was anexplosion oneaobsite which damaged or destroyed a gooddeal of the electrical work and necessitated the employmentof an additional 50 to 60 electricians to repair the damage.This gave Respondent Clark a new crisis peak of 207 electri-cians on the jobsite.Prior to the explosion about 80 percentof the electricians referred to the project by Respondent 130werepermit men (that is,electricians without affiliationswith the IBEW).After the explosion,most of the electri-cians referred by Respondent 130 to the project were eitherregular members of Local 130 or travelers;this was becausethese applicants for referrals anticipated a great deal ofovertime at double pay and were given priority in the refer-rals by reason of their membership in the Respondent Local130.A gradual decline in the number of electricians employedon the project began in August;by September it was downto 130; by January it went down to 80;and on February 28,1969, when the electrical work came to an end,the remain-ing 35 electricians on the job were terminated.The rate ofturnover of electricians during the course of the project washigh;in all the Respondent Clark processed.541 electri-cians;practically all of this turnover was due to voluntaryquits.In the month of June 1968 alone some 50 electriciansquit.Because of his high turnover,Project Manager Wileyhad a standing order with Respondent Local 130 to sendhim 10 to 15 electricians each day.In July and August Wiley had approximately 15 crews,generally referred to as "bull gangs,'11on the project en-gaged in pulling wire or installing conduit.Howard L.Broussard,working under Wiley,was General Foreman ofthe 15 crews.Each crew,consisting of about 10 men, hada crew foreman.Two of the electrical workers employed in the bull gangswere Carl L.McQueen and Antoni J.McGehee.The complaints here under consideration(Cases 15-CA-3422 and 15-CB-927)charge that Respondent Local No.130 discriminatorily caused the discharge of McQueen andMcGehee and that Respondent Clark (the Joint Venture)discharged them because of their activities in behalf of therivalNorco labor organization.The complaint against Respondent Clark further chargesthat Respondent Clark through its supervisors and agentsengaged in a number of Section 8(a)(1) violations as here-tofore set forth in the forepart of this Decision dealing withthe issues in this proceeding.Carl L.McQueenMcQueen is 29 years of age and has been an electricianfor 5 years.Although not an IBEW member, he had beenreceiving work,off and on, for a period of about 2yearsthrough Respondent 130's hiring hall prior to his dischargeby Respondent Clark.n Wiley's testimony corroborates earlier testimony in the cases involvingemployees Tacke,Lenard, and Wederstrandt that wire pulling and installingconduit is physically more difficult and less interesting than virtually all otherelectrical work.201McQueen and McGehee are friends. Both were hiredupon referral from Local 130 by Respondent Clark on July16 1968, and both were discharged on August 7, 1968.McQueen in his brief 3-week period of employmentworked on a bull gang or crew under the supervision ofForeman Arville Stewart who had been made crew foremanonly the day before McQueen was hired. Stewart, who owedhis employment to Respondent 130, was not a member ofLocal 130, but was a member of IBEW through anotherlocal. Stewart's ultimate supervisor was the aforementionedGeneral Foreman Broussard who has been a member ofLocal 130 for 23 years.Stewart testified that he fired McQueen upon the direc-tive of Broussard.The record shows that McQueen attended a Norco meet-ing for the first time shortly after he started work for Re-spondent Clark at the Union Carbide jobsite. He wasaccompanied by his friend McGehee, the other alleged dis-criminatee, who worked under a different foreman, and byRoy E. Johnson, another friend, who worked with him onthe same crew under Foreman Stewart. At this meeting,attended by 15 to 20 electricians, McQueen added his signa-ture to a petition to the IBEW for a charter as a local forthe Norco followers. Thereafter, until the date of his dis-charge, McQueen and his two friends and fellow employeeson the jobsite attended a number of additional closely pacedNorco meetings, including the meeting held at the Norcoelementary school on July 23, 1968. McQueen and his twocompanions were observed at the Norco elementary schoolmeeting by Local 130's aforementioned AssistantBusinessAgent Sevins from his car as they approached the schooland after the meeting broke up. McQueen knew Sevins bysit from havingseenhim at the union hall and at variouso sites but had never been introduced to him. McGehee,however, knew Sevins personally from having had conver-sations with him at a prior jobsite. As heretofore shown,Sevins admits that he observed the attendance of the Norcoelementary school from his car. The prior findings furthershow that Local 130 had member-observers in actual atten-dance at Norco meetings.On August 7 McQueen received word from another em-ployee that he had seen his name on a list of employees tobe discharged that day.12 With the receipt of this news,McQueen sought out Foreman Stewart and asked if it wastrue that he was to be fired that day. Stewart, who himselfhad been seeking McQueen to speak to him, indirectly con-firmed the report that he was to be fired by asking McQueenifhe knew the reason for his forthcoming discharge. Mc-Queen replied with the first thought that came to his mind,that his discharge was "probably for signing the petition tostart the new [rival] Norco local. ' Stewart, answered that hedid not personally have anything to do with the discharge,but that the word for his discharge had come from unionhall.When pressed by McQueen for a more specific reasonfor his discharge, Stewart gave him the monosyllabic reply,"Non-production"; that is, failure to produce the expectedamount of work.12At the trial,McQueen testified that on the day here in question hereceived word from another employee that his name was on a listfrom theunion hallfor discharge that day Objection to this testimony on the groundof hearsaywas sustainedThe Trial Examiner's ruling was intendedto applyto only that part of the testimony which indicated that the list came fromunion hall.The ruling, insofar as it excludes from the record McQueens'stestimony that he had merely heard from another employee that he was tobe discharged,is reversed.That testimony, restricted as stated and not of-fered by counsel for GeneralCounselfor the truthfulness of the informationreceived by McQueen from a fellow employee but only as an event of theday, is in the opinion of the Trial Examiner legitimately admissible in evi-dence 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above is based on the credited testimony of Mc-Queen.It is an undisputed fact that Roy Johnson, Mc-Queen'sworking mate on the crew,was present at the timeStewart was informing McQueen about his discharge. John-son corroborated McQueen's testimony that Stewart toldMcQueen that word for his termination had come fromunion hall (Local 130)and that he was not personally re-sponsible for the discharge.Johnson's testimony furthershows that a few days after McQueen's discharge Stewartasked him if McQueen had found a job and that Stewartthen went on to say again that the word for McQueen'sdischarge had come from union hall and that "it wasn'tfrom me."The detail and obvious honesty of both Mc-Queen and Johnson concerning the reason Stewart gave forMcQueen's discharge compel creditation of their testimony.Foreman Stewart's account for the factors that led toMcQueen's discharge'are quite different.He testified thatGeneral Foreman Broussard some 10 days before Mc-Queen's discharge had complained to him that he had ob-served McQueen drinking coffee on the job when he shouldhave been working and asked him to "straighten"him outabout that. Stewart testified that he relayed the warning toboth McQueen and Johnson the following working day andtold them in this connection that if they desired to drinkcoffee while on the job to do it in less conspicuous placesso that they would not be observed by upper level supervi-sors.Stewart further testified that at a safety meeting withhis crew held 2 days before McQueen's discharge,he issuedthe same warning against coffee drinking at conspicuousplaces while at work.Stewart testified that the next dayMcQueen"kind of held the job up" he was doing by stop-ping to get some coffee.He reported the incident to Brous-sard and on Broussard's instructions he fired McQueen thenext day, August 7.Broussard's version of the reasons for McQueen's dis-charge is about the same as Stewart's.Broussard was quitenew on the job when he ordered McQueen's discharge.The record is undisputed that there was no shop ruleagainst drinking coffee at the jobsite here under considera-tion.McQueen testified that he was never warned not todrink coffee while on the job.During his short period of employment with RespondentClark,McQueen never received any complaints about hiswork from Foreman Stewart.Broussard had knowledge of the rival Norco labor organ-ization prior to McQueen 's discharge. His testimony showsthat he personally acquired knowledge about the Norcomovement at some unidentified time in the month of Mc-Queen's discharge.As the Norco rival movement becamegenerally well known after its largely attended meeting atthe Norco elementary school of July 23, it is found thatStewart had knowledge of the movement at the time ofMcQueen'sdischarge.Both Broussard and Stewart haveknown Assistant Business Agent Sevins for many yearswho, as on the attendance of electricians at Norco meetingsalmost from the inception of the Norco movement.After his discharge,McQueen together with McGehee,the other alleged discriminatee who was also discharged onAugust 7, 1969,sought work over a period of 3 weeksthrough Local 130's exclusive hiring hall, but without suc-cess. In this 3-week period they frequentlymet at the hiringhall John P.Dugas,another permit employee-supporter ofthe Norco movement,at the hiring hall also applying forwork.Aspermit(nonunion)electricians they sat in a sectionin back of the hall reserved for permit electricians.The jointtestimony of McQueen,McGehee,and Dugas shows that atleast on one occasion there were some 15 or 20 permit menwaiting for referrals at the hall and that all were referred outfor work except for McQueen, McGehee, and Dougas, de-spite the fact that they had reported to the hall earlier thansome of the other permit electricians who were successful ingetting job referrals. On this occasion they complained tothe then assistant business agent in charge of the luring hallof their frustration over the weeksin not gettingwork, whoin turn referred them to another assistant business agentwho in turn referred them to AssistantBusinessAgent Sev-ins for the "reasons" they were not being sent out. As Sevinswas not present at that time, they did not pursue their in-quiry further and thereafter no longer sought work throughLocal 130's hiring hall.In March of 1969, McQueen received unsolicited lettersfrom Respondent Union 130 and Respondent Clark, pre-pared by their respective counsel herein, identical in contentwith the letters received by employees Tacke, Lenard, andWederstrandt from Local 130 and Respondent EmployerBarnes, informing him that there would be no objection tohis being referred out by Local 130 and no objection byRespondent Clark to his reemployment by the two constitu-ent electrical contracting firms to that Joint Venture, bythen dissolved.Discussion and Conclusions re McQueen's DischargeThe above findings compel the conclusion that the Unioncaused the discriminatory discharge of McQueen and theRespondent Clark discharged McQueen because of his un-ion activities in behalf of the rival Norco labor organiza-tion.It is undisputed that McQueen became an active support-er of the rival Norco labor organization shortly after he tookup employment with Respondent Clark. This is evidencedby the fact that the very first Norco meeting McQueenattended he added his signature to a petition to the IBEWfor a charter to the Norco followers as a new local which,if granted, would have caused Local 130 with the loss ofabout one-third of the jobs it controls. Thereafter he reg-ularly attended a number of closely paced Norcomeetings,including its large meeting of July 23, 1969, at the Norcoelementary school.Knowledge of McQueen's involvement in the Norcomovement is clearly imputable to Respondent Local 130from the admitted fact that Local 130's AssistantBusinessAgent Sevins personally monitored most of the Norco meet-ings for all electricians entering such meetings. The creditedtestimony of McQueen who knew Sevins by sight shows thathe was seen and scrutinized at close range by Sevins nearthe entrance of one of these meetings. Although Sevins hadnever been introduced to McQueen, the record leaves littledoubt that Sevens quickly learned of McQueen's identity, ashe knew McGehee who was walking with McQueen at thetime and as he had observer-members of Local 130 at Norcomeetings whose business it was to identify all electricians inattendance.Knowledge of McQueen's Norco activities is also clearlyimputable to Respondent Clark through itsforemen, in-cluding General Foreman Broussard, himself a member ofLocal 130, who owed their jobs to Local130's referral sys-tem and were generally bitterly hostile to the Norco move-ment because it threatened them with the loss of jobopportunities. From the record as a whole it is inferred andfound that Assistant Business Agent Sevins or other bus-iness agents of Local 130 kept all foremen informed ofelectricians known or suspected of being supporters of therivalNorcomovement.The record leaves no basis for doubt that McQueeen wasdischarged because of his Norco activities as the credited WALTER J. BARNES ELECTRICAL CO.testimony of McQueen and Johnson, his working partner,shows that McQueen's foreman, Stewart, told McQueenthat word had come from the union hall for his dischargeand that he (Stewart) had nothing to do with it. The abovefindings also show that that some days after McQueen'sdischarge, Stewart, in a conversation he initiated with John-son about McQueen, again disclaimed responsibility forMcQueen's discharge had come from Respondent Union130. The finding that Stewart told McQueen that the orderfor his discharge came from the union hall is further supportof the earlier finding that Sevins learned of McQueen'sNorco activities early in McQueen's brief employment withRespondent Clark and that this information was in turnrela yed to Respondent's General Foreman Broussard.From these facts it follows that Respondent Local 130caused McQueen's discharge as alleged in the complaint.Stewart's stated reason of "non-production" for Mc-Queen's discharge is clearly pretextual. This is the reason hegaveMcQueen for his discharge when McQueen pressedhim for an official reason for his termination related to hiswork after being told that the word for his discharge hadcome from the union hall. No evidence was presented toshow that McQueen's production was inferior to that of hiscoworkers in his crew. Although there is evidence that Mc-Queen drank coffee on the job, the record is clear that therewas no shoprule againstthis and there is no evidence thatin his brief period of employment with Respondent Clarkhe engagedin excessivecoffee drinking on the job. Stewart'sown testimony shows that he never criticized McQueen fordrinking coffee on the job but only cautioned him and theother crew members to avoid drinking coffee at conspicuousplaces on the jobsite in order to avoid the possible ire ofupper level supervisors to whom it might presumably seemfrom casual observation that they were idling. Even the factof this asserted admonition against drinking coffee in con-spicuous places is in doubt as McQueen in his testimonycould not recall that Stewart made any remarks to him onthe subject of coffee drinking. The Trial Examiner resolvesthis conflict of testimony in favor of McQueen whose testi-mony appeared to be uniformlysincere,but finds that evenif the admonition against coffee drinking in the open publicview had been made to him by Stewart, the coffee incidentdiscussed above was not the realcausefor discharge.The excuse for McQueen's discharge was triggered by anincident which occurred the day before he was terminated.According to Stewart, McQueen had taken a longer thanusualcoffeebreak at a time when it held up the work ofanother man and Stewart had to go looking for McQueento get the work started up again and completed. Stewart,who had been told by General Foreman Broussard to"straighten" McQueen out on his coffee drinking, reportedthe incident to Broussard. Broussard thereupon promptlyordered Stewart to fire McQueen. The Trial Examiner findsunder all the circumstances of this case that Broussardseizedon the incident as a pretext to fire McQueen for hisactivities in behalf of the rival labor organization. Broussardat thetimehe ordered McQueen's discharge was fully awareof the Norco movement to organize a rival local to Respon-dent 130. Broussard had himself been a member of Local130 for 23 years. His interestin seeingwhat the rival Norcomovement was up to was such that he personally attendedone of itsmeetingswhich he placed as occurring in Augustbut subsequent to McQueen's discharge. Stewart, of course,had to follow his superior's order to fire McQueen, but it isobvious that his heart was not in it as he told McQueen thatthe termination was not of his doing but that of Local 130.Accordingly, it is found that Respondent 130 is in viola-203tion of Section 8(b)(2) of the Act for causing the discrimina-torydischarge of McQueen because of his activities in be-half of therival Norcolabor organization and that Respon-dent Clark is in violation of Section 8(a)(3) of the Actbecause of its discriminatory discharge of McQueen for thesame reason.One of the complaints(15-CA-3422)here under consid-eration alleges that Respondent Clark by its supervisor andagent,the aforementioned Foreman Stewart,"interferedwith,restrained,and coerced an employee,stating that saidemployee would have to be laid off because the word hadcome from the union hall to discharge the employees." Inits brief, RespondentClarkstates that, "It is difficult to seehow such a remark in the context of a discharge couldconstitute a threat upon the part of Respondent,Clark." Itis evident that this contention by Respondent Clark is madeon the assumption that the quoted allegation of the com-plaint relates to Stewart's remark to McQueen that thiscontention by RespondentClarkismade on the assumptionthat the quoted allegation of the complaint relates toStewart's remark to McQueen that he was being fired be-cause of instructions from the union hall. However,counselfor General Counsel in his annotated(to the record) com-plaint shows that he is relying,not on the testimony ofMcQueen in this connection,but exclusively on the testimo-ny of Johnson.As heretofore noted the findings above showthat Stewart a few days after McQueen's discharge toldemployee Johnson, McQueen's former working partner,thatMcQueen had been discharged because word for histermination had come down from the union hall. Such astatement made to an employee by a supervisor other thanthe employee who was discharged is in obvious violation ofSection 8(a)(1) of the Act because it had the tendency to"interfere with,restrain,or coerce"employee Johnson inthe exercise of rights guaranteed to employees in Section 7.While the allegation of the complaint here under considera-tion is misleading in that it relates Stewart's remark to adischarged employee (McQueen)and not to another em-ployee (Johnson), it nevertheless put Respondent Clark onnotice that a violation of Section 8(a)(l) was asserted byreason of such remark.As there was no objection toJohnson's testimony by Respondent Clark as being beyondthe scope of the complaint the allegation under considera-tion is deemed amended to show that Stewart's said remarkwas made to an employee other than the discharged em-ployee and it is found that the issue thereunder was tried byconsent of Respondent Clark. However,even if the testimo-ny in support of the quoted allegation of the complaint isrelated solely to Stewart's remark to McQueen that he wasbeing fired because word for his discharge had come fromthe union hall,the Trial Examiner finds and concludes thatthis would have a deterring affect on the union activities ofother employees in violation of Section 8(axl) becauseword of the reason for an employee's charge usually spreadsrapidly to other employees.This would be especially true ifthere were other employees present and within hearing asJohnson in fact was when Stewart told McQueen that wordhad come from the Union to terminate him. Johnson's cred-ited testimony shows that Stewart not only told him thisafterMcQueen's discharge but that he also heard StewarttellMcQueen at the time he was being discharged that hewas being terminated because of word from the Union. Inconclusion,it is found that the remark in question by Stew-art whether deemed to be made exclusively to McQueen, orseparately to Johnson,or to both McQueen and Johnson,is a violation of Section 8(a)(1) of the Act. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDAntoine J.McGeheeMcGehee is 36 years'of age and has been an electricianfor 10 years,but is not a IBEW member.Like McQueen, hehas been receiving work through Respondent 130's hiringhall for the past 2 years.By referral from Local 130, he washired by Respondent Clark in January 1968 for work at itsUnion Carbide jobsite at Taft.LikeMcQueen he was dis-charged from his job on August 7,1968. For most of the 7or 8 months he was employed by Respondent Clark, heworked in a bull gang installing conduit under ForemanDavid Gallaty.13Sometime in the latter half of July 1969 McGehee attend-ed his first Norco meeting in the company of McQueen andthe aforementioned Roy Johnson.There he signed a Norcopetition to the IBEW for the creation of a new rival localtoRespondent 130. (As heretofore noted,McQueen alsosigned the petition.)Thereafter he attended a number ofadditional Norco meetings in the company of McQueenand Johnson.At one of the meetings held at the Norcoelementary school,McGehee and his two companions wereobserved at close rangeby Local 130'sAssistant BusinessAgent Sevins from the latter's car, both as they were enter-mg and departing from the meeting.In the 6 months or so McGehee worked under ForemanGallaty there was a pleasant relationship between the twomen. They would occasionally have a beer together at atavern after work.At one time when Gallaty had to take theplace of his own supervisor for a couple of hours who waslate for work that day, he designated McGehee to take hisplace for the 2 hours as crew foreman atpremium foremanpay. In his first 2 months of work for Respondent Clark,McGehee received a compliment on his work from an as-sistant superintendent.In the 6 months McGehee workedfor Gallaty he never received a single criticism of his workfrom Gallaty.The record,including Gallaty's grudging ad-missions under cross-examination,shows that McGeheeand Gallaty were good friends during the 6-month periodthatMcGehee worked underGallaty.On August 5, or 2 days before McGehee was fired, Galla-ty, who has been a member of Local 130 for 13 years,lookedMcGehee up at his work spot and asked if he had heardanything aboutthe rival Norcolabor organization.WhenMcGehee responded that he had,Gallaty admonished him"Don't fool with that there."To McGehee's retort that theadmonishment was too late as he had already signed aNorco petition for a rival charter to the IBEW,Gallatycommented that, "You shouldn'thave did that."Two days later on August 7 Gallaty again approachedMcGehee and told him,I've got to fireyyou."When Mc-Gehee showed surprise and disbelief,Gallaty repeated thestatement that he was going to fire him, adding that he wasalso discharging Harrington,his working partner.14 Still sur-prised,McGehee asked, "What was going on?" Gallaty rep-Iied, "You know what's going on," and as McGehee said heKdidn't know,Gallatyanswered,"Well, I've got to fire youfor non-production. 'Puzzled by this,McGehee asked whatGallaty meant by"non-production"and was told,"you'renot putting out enough work."Harrington who was in-censed about his discharge,left the scene at about this junc-ture.When they were alone,McGehee,stillpuzzled,addressed Gallaty by his first name and said, "David,I]justwonder if it's my work or what?" Gallaty answered, "Well,13Erroneously name in the complaintin Case 15-CA-3422 as Gallager,the name was corrected by oral amendment at thetrial to read Gallaty14Hamngton is not involvedin thisproceeding as an alleged discriminateeand didnot appearas a witnessyou know what's happening. I'd rather firesomeof my ownkinfolks than have to fire you but I've got to do it." LaterasMcGehee and Harrington were checking out, they raninto the shop steward and sought to talk to him about theirdischarge, but he declined to talk to them.The findings in the above two paragraphsare based onthe credited testimony of McGehee. Gallaty in histestimo-ny denied that he madethe statementsattributed to him byMcGehee as shown above, particularly the statement toMcGehee, "I'd rather firesome ofmy own kinfolk than tohave to fire you, but I've got to do it." Gallatyadmitted,however, that during the termination interview McGeheehad said to him, "Dave, I know itwasn't you." Aside fromdemeanor factors favoring McGehee's testimony,this is aclear indication that Gallaty did in fact havea conversationwithMcGehee on the deepercauses ofMcGehee's dis-charge as reported by McGehee whichcontainsthe stronghint that McGehee's discharge was not for nonproductionbut because of his activities in behalf of the rival Norcolabor organization. Gallaty's denials of the statements at-tributed to him by McGehee as reported above are notcredited. The ultimate conclusions (as to the realreason forMcGehee's discharge) to be drawn from Gallaty's state-ments to McGehee as reported in the above-twoparagraphsin the light of all the circumstances of thecase is reservedfor consideration below under "Discussion and Conclu-sions re McGehee."Respondent Clark's defense is that McGeheewas termi-nated because of nonproduction. For support of this de-fense the Joint Venture relies on the testimony of itsaforementioned Project Manager Wiley, an IBEW memberfor 21 years. Wiley testified that towards the end of Julywhile on an inspection tour of the various crews of electri-cians in acertain section of the jobsite which includedGallaty's crew, he became "unhappy" with the progress ofthe Gallaty crew, but did not specify or explain just whathe found wrong with the crew's performance. Wiley went onto say in his testimony that because of his dissatisfactionwith the work of that crew he held a joint conference withGallaty, the general foreman, and the superintendent; thatat the conference he instructed the three supervisors to findthe cause of the lack of progress of the Gallaty crew andthreatened to fire any one of them found to be personallyat fault; and that he concluded the conference by telling thethree supervisors that if he found they were not personallyat fault for the lack of progress of the crew, that in that eventhe wanted Gallaty to check his crew tosee ifthe problemwas with the members of his crew.15Gallaty's testimony establishes that he was totally un-aware of any deficiencies in the work of his crew of electri-cians when he and the general foreman and superintendentwere called on the carpet by Wiley for the lack of progressof his crew. Nonetheless, after Wiley's criticism, he testifiedthat he began to divide his crew up into new pairs of work-ing partners to see if he could improve its work. Among thechanges he made was to pair up McGehee, who had hadfrequent changes of partners, with another electrician by thename of Harrington. Gallaty testified that after watchingMcGehee and Harrington work as a new pair for a few daysfrom their work perch at an elevated spot on the jobsite that15The verbatim text of Wiley's testimony summarized above is as follows:I called a meetingof the Superintendent, the GeneralForeman and theforemanAnd I was very muchconcerned about the progress of thiscrew I told them I wanted to know whether it was the[fault of the]General Foreman or the Foreman or the Superintendent. Now if any ofthem three was the cause of the progress of this crew,then one of them WALTER J. BARNES ELECTRICAL CO.he sawMcGehee "quite a fewtimes" gazing over an adja-cent handrail at a parkinglot below instead of working andthat healso observed him talkingtoo much with Harring-ton.Gallaty further testified that after a few days of suchobservation he ascendedto where the two men were work-ing andtold them they were being fired for "non-prod-uction."As heretofore reported, the discharge was such asurpriseto McGehee that heengagedGallaty into a conver-sation concerningthe cause ofdischarge. In this conversa-tion as heretoforefound,McGehee asked Gallaty withpuzzlementwhether hisdischargewas due to "my work orwhat," and that Gallaty responded, "Well, you know what'shappening. I'd rather fire some of m' own kinfolks thanhave tofire you but I've got to do it.' The discharge tookplace on August 7, 1968.11Gallaty under cross-examinationadmitsthat he never hadoccasionto critizeMcGehee'swork in the 6 months McGehee worked under him prior tohis discharge.Although Gallaty denies any knowledge of the Norcomovementprior to McGehee's discharge, his denial is notcredited as the credited testimonyMcGehee shows, asfound above, that Gallaty himself only 2 days before Mc-Gehee's discharge had asked him whether he had heardanything about the rival Norco labor organization. Asidefrom this, the Norco movement had been so widely publi-cized from and after its large public meeting of July 23,1968, atthe Norco elementary school that it must also beinferred that Gallaty, who is a member of Local 130, musthave heard of it prior to McGehee's discharge, especiallysinceProject Manager Wiley had knowledge of the Norcomovement prior to August 7.After his discharge, McGehee together with the discrim-inatorily discharged McQueen,who as seen was also termi-nated onthe same day, sought work over a period of 3 weeksthrough Local 130's exclusive hiring hall, but without suc-cess.In this 3-week period they frequently met John P.Dugas, another permit employee and supporter of the Nor-co movement,at the hiring hall also applying for work. Aspermit (nonunion)electriciansthey sat in a section in theback of the hall reserved for permit electricians. The jointtestimony of McGehee, McQueen, and Dugas shows that atleast on one occasionthere were some 15 or 20 permit menwaiting for referralsat the hall and that all were referred outfor work except McGehee, McQueen, and Dugas, despitethe fact that they had reported to the hall earlier than someof the other permit electricians who were successful in get-tingjob referrals. On this occasion they complained to thethen assistant business agent in chargeof the hiring hall oftheirfrustrationover the weeksin not gettingwork, who inturn referred them to AssistantBusinessAgent Sevins forthe "reasons" they were notbeing sentout. As Sevins wasnot )resentat that time, they did not pursue their inquiryfurther and thereafter no longer sought work through Local130's hiring hall.In March of 1969, McGehee like McQueen, received anunsolicitedletter from Respondent Union 130 and Respon-dent Clark, prepared by their respective counsel herein,identical incontent with the letters received by employeesTacke, Lenard, and Wederstrandt from Local 130 and Re-spondentEmployerBarnes,informinghim that there wouldbe no objection to his reemployment by the two constituentelectrical contracting firms to that Joint Venture, by thendissolved.was going to get fired If it wasn't that, then I wanted the foreman tolook at the crew and find out what his problem was there16Although Harrington was also discharged at the same time as McGehee,only McGehee's case is before the Trial Examiner205Discussion and Conclusions re Mc Gehee's DischargeThe record leaves no doubt that Respondent Clark's dis-charge of McGehee for nonproduction was pretextual andthat the real reason for his discharge was his activities inbehalf of the rival Norco labor organization. That "non-production" was not thereal causefor McGehee's dischargeis evidenced by the fact that in the 6 months he workedunder Foreman Gallaty he never received a word of criti-cism of his work, but on the contrary his work appeared sosatisfactory that on one occasion when Gallaty found itnecessary to be absent for a couple of hours he asked Galla-ty to take his place as temporary foreman.The Examiner finds that McGehee became a markedman from the time he was observed by Local 130's AssistantBusinessAgent Sevins attending the July 23,1968 meetingof the rival Norco labor organization. Shortly thereafterProjectManager Wiley, himself an IBEW member, foundsomething mysteriously wrong with the progress of the workof the electrical crew in which McGehee worked underForeman Gallaty and ordered Gallaty and other supervi-sors to do something about it. About 2 days later Gallatyquestioned McGehee as to whether he had heardanythingabout the Norco movement and when McGehee said thathe had, he admonished him not "to fool with" the Norcogroup. When McGehee's reply showed that he had alreadyactually signed up with the Norco group, Gallaty instantlyreproved him by saying, "You shouldn t have did that."Two days later Gallaty fired McGehee. To surprised Mc-Gehee's inquiry whether his discharge was due to his "workor what"allaty indirectly told him the discharge was dueto his Norco involvement, by telling him, "Well, you knowwhat's happeimng. I'd rather firesomeof m' own kinfolksthan have to fire you but I've got to do it.'The record supports the inference that McGehee's dis-charge was directed by Project Manager Wiley against thewishes of Gallaty. Wiley's chief concern on the jobsite wasto get the electrical work called for in the Joint Venture'ssubcontract completed as expeditiously as possible. For thisWiley was utterly dependent on the cooperation of Local130 in furnishing electricians. As an ablemanager it waspart of Wiley's job to avoid anything which would causefriction with Local 130 because this could hamper his con-struction timetable and it was equally part of his job to keepthe good will of Local 130. The record shows that he hadknowledge of the Norco movement at the time of Mc-Gehee's discharge. The record supports the inference thatWiley at the direct or indirect request of Local 130 createdthe set up for McGehee's discharge by his sudden discoverythat there was something wrong with the crew on whichMcGehee worked under Foreman Gallaty much toGallaty's mystification. The discharge took place followinga period in which the regular members of Local 130 hadbeen clamoring for jobs on the Taft project largely held bypermit (nonunion) electricians because of the anticipatedIarge amount of overtime at double pay to make up thedamage to electrical work created by a bad explosion on thejobsite.The Trial Examiner finds and concludes from the eviden-tiary facts of record that Respondent Local 130 caused thediscriminatory discharge of McGehee because of his activi-ties in behalf of the rival Norco labor organization in viola-tion of Section 8(b)(2) of the Act and that Respondent Clarkdiscriminatorily discharged McGehee for the same reasonin violation of Section 8(a)(3) of the Act.The Examiner further finds Respondent Clark in viola-tion of Section 8(a)(1) of the Act by reason of ForemanGallaty's coercive interrogation of McGehee concerning his 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivitieson behalf of the rival Norco movement and byGallaty's intimation toMcGehee that he was being dis-charged becauseof his Norco activities as summarizedabove andreportedin more detailin the findings above.Victor L. Parker, Jr.The complaint (Case 15-CA-3422) here under considera-tionchargesRespondent Clark with an independent viola-tion of Section 8(a)(1) by the conduct of its supervisor andagent,Tony Larosa, in threatening an employee of Respon-dent Clark "that if he attended any meetings of a labororganizationattempting to obtain a charter from Interna-tionalBrotherhood of Electrical Workers, his job would bejeopardized and he may never be referred out by the Inter-nationalBrotherhood of Electrical Workers, Local 130."The recordidentifiesthe employee involved as electri-cian,Victor L. Parker, Jr., and the labor organization "at-tempting to obtain a charter" from the IBEW as the rivalNorco labor organization.Parker worked for Respondent Clark at its Taft jobsitefrom about the last week in June to about the first week inAugust 1968 when he quit because the jobsite was too farfrom his home. During this period he worked as part of acrew under Respondent Clark's foreman, Tony Larosa, andhis job waspullingconduit. Parker is a young man and histestimony and that of Larosa shows that they were friends,got along well on the job, and that Larosa took a fatherlyinterestin Parker.Parker's credited testimony shows that toward the end ofJuly he hadoccasionto go to the tool shack for a tool wherehe noted that Larosa and other foremen were engaged in alivelydiscussionwhich they stopped when they saw him.Later that day when Larosa was making a routine inspec-tion of the work Parker and his partner were doing, Parkerasked him what the conversation he had come upon in thetoolroom wasall about and whether somebody was "gettingchewed out." Larosa replied, "No," but said that word hagreached him about the rival Norco labor movement and headvised Parker and his working partner that "it would be agood thing to stay away from." This admonition cameabout 2 weeks before McQueen and McGehee were dis-criminatorily discharged because of their activities in behalfof the rival Norco movement. Considered in the light of thehostility thus shown by Respondent Clark to the rival Norcomovement, the Trial Examiner finds and concludes that theadmonition,although initself seeminglymerely a bit offriendly, paternal advice, constituted a threat to Parker thathis job and the chances of further referrals from Local 130would be jeopardized if he was found attending Norcomeetings.The Trial Examiner does not credit the denials ofForeman Larosa, who has been a member of Local 130 for15 years, that he made the statements attributed to him byParkeras shown above.It isnoted, and found, that the Joint Venture, referred toaboveasRespondentClark, lost its subcontract for theconstruction of electrical work on the new constructionbeing built for Union Carbide at Taft in May or June of1968.With theterminationof the Joint Venture's subcon-tract, the prime contractorreletthe electrical work subcon-tract to one of the two former constituents of the JointVenture; namely, Willemette and Stouse Electric Co., Inc.,of Louisiana, which completed the job on February 28,1969. Allpersons namedin the finings above, althoughorilly hired by the Joint Venture, became employees ofWillemette andStouseElectric Co., Inc., without break inemployment service when that company became successorsubcontractor to the Joint Venture. McQueen and McGe-hee at the time of their discriminatory discharge were em-ployees of Willemette and Stouse Electric Co.,inc., and notof the Joint Venture.All other illegal conduct shown in thefindings above occurred after Willemette and Stouse Elec-tricCompany,Inc., took over the involved electrical workfrom the Joint Venture.For these reasons the Trial Examin-er finds and concludes that Willemette and Stouse ElectricCo., Inc.,is solely responsible for the illegal conduct foundabove;that the same company should be substituted asRespondent Employer for the Respondent Joint Venturenamed in the complaint;and that the proceeding should bedismissed as to the Joint Venture.The Examiner makes the findings in the above paragraphsus s onceas the record compels the substitution of Willem-ette firm for the Joint Venture as the involved RespondentEmployer.Because of this substitution,all references toRespondent Clark,the Joint Venture,in connection withthe findings with respect to McQueen,McGehee,and Par-ker, above,shall be deemed references to Respondent Wil-lemette and Stouse Electrical Co., Inc.VIIALLEGED UNFAIR LABOR PRACTICESBY RESPONDENTWESTINGHOUSE ANDRESPONDENT 130 RE EMPLOYEESANTANGELOThe last of the discharged employees herein involved isAnthony JohnSantangelo.The complaint in Case 15-CA-3443 charges his employer, Respondent Westinghouse Elec-tricCorporation,with Santan elo's discriminatory dis-char a in violation of Section 8(a)(3), as well as with Section8(a)(1) violations by its supervisor, A. R. Kampen, whichthe evidence shows relates to Santangelo.Respondent Westinghouse asserts two principal defenses.Its first plea is an elaborate defense that its employee, Kam-pen, upon whose conduct the General Counsel relies toshow violations of both Section 8(a) (3) and (1), was not a"supervisor" within the meaning of the Act at the times herepertinent and that thereforeWestinghouse cannot be heldresponsible for his acts and conduct.Its other principaldefense is that inanyevent the testimony of Santangelo, onwhich General Counsel relies to establish the violations ofthe Act,is solacking in credibility that the complaint shouldbe dismissed.The complaintin the related case,Case 15-CB-935,charges Respondent Local 130 with causing the discrimina-tory dischargeof Santangelo and also that it restrained andcoerced Santangelo in the exercise of rights guaranteed inSection 7 in violation of Section 8(b)(1)(A) and (2) of theAct. Local 130denies the charges.The jobsite here involved is also Union Carbide's afore-mentioned huge multipetrochemical plant at Taft, Louisia-na.Westinghouse's connection with the plant is that it hashad at all times here pertinent a contract with Union Car-bide for themaintenance,repair,and renovation ofCarbide's completed, operating, and producing multiplantunits, known as "hot plants," at the Taft location.17 This isthe only contract of its kind Westinghouse has. For its main-tenance work at Union Carbide's Taft facilities,Respon-dentWestinghouse employs an average of about 46 menn The above-describedcontract, not of record herein,is between a divisionof RespondentWestinghouse,knownasWestinghouse Engineered Mainte-nanceCo., and a division of the Union Carbide Corporation,known as itsChemical-Plastics Division. Thiscontract having to do with the maintenanceof operating plants and involvingmanydifferent crafts is quite different thanthe subcontract RespondentClark,the Joint Venture,had at TaftjobsiteThe latter called only forthe construction of new electrical work in newplants under construction and involved only the electrical trade. WALTER J. BARNES ELECTRICAL CO.from 13 different crafts which include,tomention only afew, such workmen as boilermakers,bricklayers,carpenters,ironworkers, and electricians.These craftsmen are hired by Westinghouse through vari-ous craft unions,but, uniquely,Westinghouse has no con-tracts with any of the involved area Locals but only with thepresidents of 13 International Unions with which the Localsare affiliated,in a single master agreement called "ProjectAgreement For Maintenanceby Contract,"hereafter refer-red to as th e "Project Agreement.""The President of the International Brotherhood of Elec-tricalWorkers,generally heretofore referred to as IBEW, isone of the signatories to the Project Agreement with West-inouse.The Project Agreement provides that employment byWestinghouse for maintenance work at the Union Carbideplant shall be only by referrals from the signatory Unions.The agreement further requires the signatory Unions, obvi-ously referring to their affiliated area Locals,to submit"their area hiring plans" to Westinghouse for review andacceptance.Notwithstanding this requirement,the recordshows that Respondent Local 130 never submitted its exclu-sive hiring hall referral system to Westinghouse for reviewand acceptance,but that Westinghouse nevertheless in actu-al practice accepted and abided by that system.19All electri-cians hired by Westinghouse for maintenance work atUnion Carbide's Taft plant have been referred to Westing-house by Local 130 through its exclusive hiring hall pur-suant to the referralpproceduressetforthinitsaforementioned collective-bargaininagreement with theSouth Louisiana Chapter,Inc., of the National ElectricalContractors of New Orleans,Louisiana.Although the Project Agreement calls for an attachedschedule of wage rates,the copy of the Project Agreementreceived in evidence as Respondent Westinghouse's Exhibit3 does not have wage schedules attached to it. Testimony,however,shows that the rates paid by Westinghouse to itselectricians and foremen are the same as that called for inLocal 130'smaster collective-bargaining agreement (Res.Barnes Exh. 3)which is$5.30 per hour for journeymenelectricians,11 percent more for foremen in charge of crewsof 6 to 12 journeymen,and 15 percent more for foremen inchargeof larger crews.Westinghouse employs two categories of supervisors forits electrical maintenance work at the Union Carbide plant.One category embraces Westinghouse salaried, "non-repre-sented"supervisory personnewhose sole allegiance is toWestinghouse.However,contrary to the general rule,Westinghouse's head electrical supervisor,C. H. Scott, al-though a salaried employee,isnot technically a nonrepre-sented supervisor inasmuch as he is a IBEW memberalthoughof a local other than Local 130.As electrical super-visor,Scott has charge of all electrical maintenance for allthreemultiplant complexes of the Carbide plant, one ofwhich consists of five plants.The only complex we are heredirectly concerned with is complex 3 as that is the complex18The Project agreement is signed by Respondent Westinghouse by itsdivisionWestinghouse Engineering Maintenance Company under the sign a-ture or a Vice President of the latter for the "Company"and by the 13presidents of 13 International Unions "for the Unions."19 In this connection,Westinghouse'sDirector of Industrial Relations, IA. Retterer,testified, "It says in the contract that we follow the area[referral]practice."20 The phrase"non-represented,"picked up from Westinghouse's brief, isused,as believed intended,in the sense of meaning that such"non-repre-sented"personnel have no union affiliation However, as shown in the nextsentence above,Westinghouse's chief electrical supervisor Scott is an IBEWmember through membership in a Texas IBEW local.207in which alleged discnminatee Santangelo worked. C. H.Heymeyer who in turn works under Scott has been at alltimes here material electrical supervisor of complex 3. AsHeymeyer did not testify,the record does not disclosewhether he is a IBEW member.The other classification of electrical supervisors em-ployed by Westinghouse at the Carbide plant are electricalcraft foremen;that is,foremen who are members of IBEW,are paid on an hourly basis,and received their employmentby referrals from Local 130. They consist of a sina leadcraft foreman and two craft foremen who work under him.Although Westinghouse admits that its lead craft foremanis a statutory supervisor,it contends that the craft foremenwho work under the lead craft foreman,although officiallydesignated as such by Westinghouse,are not "supervisors'within the meaning of the Act. Westinghouse deems theseunion-affiliated craft foreman to have a double loyalty, onetoWestinghouse and the other to Local 130.The Project Agreement has a provision which"reserves"toWestinghouse"the right to send into the area of work asmany supervisors and engineers as it deems necessary tocarry out the work covered"by the agreement. Under thisprovision of the agreement(art.XX),Westinghouse claims=assertedasserted the right of direct supervision over journey-men electricians by its salaried supervisors,such as Scottand Heymeyer, contrary to the long and well establishedpractice in the area that orders to journeymen electriciansmust come to them from craft foremen who owe their refer-rals to Local 130. This area practice and tradition is alsowell established for all other craft unions such as the unionsfor boilermakers,bricklayers,and carpenters, among oth-ers.Westinghouse's insistence on direct supervision by its sal-aned supervisors over electrician journeymen and the insis-tence of Local 130 that orders to journeymen should comeonly from referred craft foremen has caused friction andtrouble between Westinghouse and Local 130 which has attimes erupted into work stopppage.The record shows that thejob steward at the Carbide plant instructed alleged discrimi-natee Santangelo to go to his craft foreman for a new workassignment when he had completed a job and not to aWestinghouse salaried superintendent or to a Union Car-bide supervisor for such instructions.Westinghouse's lead craft foreman at the Carbide plantisMichaelO'Brien,a member of Local 130. As lead fore-man, he has charge of two craft foremen in the three com-plexes of the plant who in turn are in charge of crews ofjourneymen electricians under circumstances which West-inghouse contends do not qualify them as statutory supervi-sors.Although O'Brien's jurisdiction, like that ofElectricSupervisor Scott,extends over all three of the complexes ofthe Carbide plant,he works under the joint supervision ofScott and the salaried supervisors of each of the three com-plexes,including the aforementioned C. H. Heymeyer whois in charge of complex 3.One of the craft foremen who worked under O'Brien wasthe heretofore mentioned A. R. Kampen.Kampen at alltimes here pertinent was craft foreman of a crew of 8 to 10journeymen working in complex 3.Santangelo,age 24,for some 3 or 4 or months prior to histermination,worked in complex 3 under Kampen as a jour-neyman electrician.Santangelo had employment withWestinghouse for a period of a little short of a year at thetime of his discharge.His employment,including that withWestinghouse,in the 2years prior to his discharge had beenby referrals from Local 130 as a permit electrician. To ob-tain official union status as a certified journeymen electri- 208DECISIONSOF NATIONALLABOR RELATIONS BOARDcian,Santangelo,about November 1, 1967,21 applied to theNew Orleans Electrical Joint Aprenticeship Committee,consisting of representatives of -both business and Local130, for acceptance into its apprentice program which isopen only to hischool graduates between the ages of 18and 24.The program involves a training period of about 4years.The committee by letter dated June 19, 1968, in-formed Santangelo that he met"the minimum requirementsfor our apprentice program"and instructed him to reportin person for an evaluation interview and "rating of yourqualifications by the Committee."After hispersonal inter-view,the committee under letter dated July 23, 1968, noti-fied Santangelo that he was "not among those reached forselection at this time,"but advised that if he desired furtherconsideration by the committee he should file a new appli-cation.In the early part of the week of August 19, 1968,Santan-gelo sought and received permission from Foreman Kam-pen and Job Steward Freeman to take the following Friday,the 23rd,off from work to reapply at the union hall in NewOrleans for acceptance in the apprentice progam and againcleared the matter with them some time during the work dayof the 22nd.In the week preceding August 19,Santangelo was con-tacted at his home 22 by the aforementioned ITerdon Weder-strandt who at that time,as heretofore noted, was workingas a journeyman electrician for Respondent Barnes on somenew electrical construction for the Louisiana Power & LightCompany at Montz,Louisiana.Wederstrandt,a man in hissixties and an old friend of Santangelo's family,had beeninstrumental in getting young Santangelo his first referralout of Local 130 by introducing his to Assistant BusinessAgent Sevins.Wederstrandt spoke to Santangelo about thenew rival Norco labor union which was being organized andelicited his participation and support of the new movement.Santangelo signified his interest by signing a Norco bulletinstating his interest and "requesting more information onsame.On the night of August 21, Santangelo attended his firstNorco meeting at the Norco elementary school with Weder-strandt,his son,the aforementioned discriminatee Tacke,and two other employees.On approaching the meeting hepassed within 50 feet of Assistant Business Agent Sevinswhose testimony shows,as heretofore noted,that he madeit a practice to station himself just outside such Norco meet-ing places to note and observe all electricians who attendthe meetings.Santangelo knew Sevins not only because ofhis introduction to Sevins by Wederstrandt some 2 yearsago, but also from having seen him from time to time at theUnion Carbide plant.In the assembly of the meeting in theschool house Santangelo noted the presenceof a regularmember of Local 130 whom he knew by name.Priorfind-ings show that Sevins had members of Local 130 attendNorco meetings to observe who attended and what wasgoing on.Santangelo reported for work as usual the next day, Au-21Although Santangelo testified that he filed his apprenticeship applica-tion in November1968,the record shows that he obviously meant November1967 because the committee's letter of notification to Santangelo that he wasnot picked for selection is dated July 23, 1968.The record is corrected toshow that the original date of Santangelo's application for acceptance intothe apprentice program was in November of1967.u Santangelo testified that his meeting with Wederstrandt had been at hismother's home and not at his own house as shown above,but his pretrialaffidavit of some 4 months prior to the trial shows that the meeting had beenat Santangelo's own home.The Examiner finds that the meeting took placeat Santangelo's home and that the noted discrepancy was simply an honestmistake of fact due to the lapse of time and perhaps also due in part to thetendency of young persons recently emancipated from their parents to relateevents to the parental home.gust 22.At theclose of the work day as he was walking outof the complex, Foreman Kampen caught up with him andsaid, "I heard that you attendedthe [Norco]meetin 23 lastnight."When Santangelo acknowledged that he had, Kam-pen told him, "Well,you're on your way out.You've losteverything."Santangelo replied that he was not goingto beintimidated and that he was nevertheless goingthrough withhis plan to take the next day off to reapply for admissionto the apprentice program. During the course of the conver-sation,Kampen told Santangelo that he would "never makeit in the union now."The reported conversation is based on the unrefuted andcredited testimony of Santangelo.The testimony ofWestinghouse's Electrical Supervisor Scott establishes thatForeman Kampen was still in the employment of the Com-ppany at the time of the trial herein.Westinghouse nonethe-Iessfailed to call Kampen as a witness to refute Santangelo'stestimonynorwas any explanation offered for theCoin any's failure to call Kampen as a witness in its behalf.After hisabove-described conversation with Kampen,Santangelo drove home with his father Leon Santangelo ina truck owned by his father who was also working at theUnion Carbide plant as a journeyman electrician but not forWestinghouse.They traversed the same highway and in thesame direction as Lead Craft Foreman O'Brien and his carpool travel every night on their way home from work.O'Brien's car pool for about a year and at the time hereinvolved consisted of Craft Foreman Kampen and anotherelectrical craft foreman by the name of Joe Plaideau whoalso had a job with Westinghouse identical with Kampen's.Both Kampen and Plaideau worked under the supervisionof O'Brien.The younger Santangelo testified that,as he was drivinghis father's truck,he noted O'Brien's station wagon, withO'Brien as driver and Plaideau sitting besides him, draw upalongside the truck,and then observed Plaideau shoutingand waving at him in an unfriendly manner which the re-cord suggests and the Trial Examiner finds were indicativeof repeated gestures of "bye-bye." Kampen was also a pas-senger in O'Brien's car at the time. O'Brien's car passed,dropped behind,and then caught up with the Santangelotruck several times. Each timethe O'Brien car came along-side the truck,Plaideau repeated his shouting and bye-byegestures.Santangelo was unable to hear the words Plaideauwas shouting as the windows of his vehicle were updue toair conditioning. He interpreted the shouting and-bye-byewaving to mean that he could no longer expect any favorsfrom Local 130.Santangelo's father who was in the truck with his sonoffered testimony in corroboration of the O'Brien car pass-ing incident but identified O'Brien as the bye-bye handwaver and O'Brien's passengers as his son's foreman (Kam-pen) and job steward (Freeman) which thus conflicts insome respects with his son's testimony as set forth above.Some of this variance may be due to the fact that the elderSantangelo was not familiar with Westinghouse's electricalpersonnelby sight orname,except for O'Brien, as heworked for an entirely different contractor although at thesame Union Carbide plant. Some of the conflict may be dueto age or bad memory on the part of the elder Santangelo.Inany event the Trial Examiner finds the seniorSantangelo's testimony too vague and lacking in certaintyto be entitledto credibilityas corroborative testimon'. Thecredibilityof the youngSantangelo's version of the 0 Briencar passing incident will be determined independently of hisfather's testimony thereon.23 The record by inference and more directly by Santangelo's testimonyunder cross-examinahnu st:uws that the reference was toa Norcomeeting. WALTER J. BARNES ELECTRICAL CO.O'Brien, while admitting that he and his car pool of Kam-pen and Plaideau drove home every night after work overthe same highway route the Santangelos took to theirhomes, testified that he had "no knowledge" and "no recol-lection" of the car passing, bye-b'e waving incidents de-scribed by young Santangelo. His no recollection" denialsare not convincing. Plaideau, who did the bye-bye gestur-ing, according to young Santaigelo, was not called by West-inghouseto testify in the case.Similarly, Kampen who therecord shows is still in Westinghouse's employment was notcalled upon to testify with respect to the bye-bye handwaving incidents from the O'Brien car, dust as he was notcalled on to refute Santangelo's testimony that Kampen hadtold him on August 22 when Santangelo had confirmed thathe had been at a Norco meeting that Santangelo was on hiswa out and that he had lost everything.7he Trial Examiner credits young Santangelo's testimonyfully concerning the bye-bye gesturing he had experiencedfrom O'Brien's passing car both from the straightforwardmariner in which the incident was described and fromSantangelo's demeanor, as well as from the fact that West-inghousedid not produce Plaideau or Kampen to deny theincident. The incident as described in detail by Santangelois not one that lends itself to fabrication out of whole cloth.Santangelo took the next day, Friday, August 23, off fromwork in accordance with prior permission from Kampenbut did not use the day to drive into New Orleans to reapplyfor admission to the apprentice program because he had bythen come to the conclusion that it would be futile to do soin the light of the double impact of Kampen's remark of theday before that he could no longer expect any favors fromtheUnion and from the bye-bye gestures he had expe-rienced from O'Brien's passing car that same night. Heutilized the day instead with personal business he had orig-inally planned to combine with reapplication for the ap-prentice program.That night, August 23, Santangelo received a telephonecall from Shop Steward John Freeman that he was beinglaid off by Westinghouse as of that date in a reduction inforce. In the discussion that ensued, Freeman admits thatSantangelotold him that the real reason for his layoff wasthat he was seen attending a Norco meeting. What followedthis in the telephone conversation is in dispute. Santangelotestified that Freeman became upset and angry and accusedSantangeloand the Norco followers of "trying to take ourjobs and of depriving Freeman of work in the area he wasthen working in if the Norco group got the charter it wasseeking." Although Freeman denies that he made this re-mark, the Trial Examiner credits Santangelo's testimonynot only because of demeanor factors but also becauseFreeman's testimony shows that it was part of his job as aunion job steward ` to get around" by speaking to journey-men on the job and attending union meetings from whichitmust be inferred that he found fear among members ofLocal 130 that the new rival Norco movement threatenedtheir jobs. In view of this admission, Freeman's flat denialthat he toldSantangelothat "you're trying to take our )jobs"and his assertedlack of concern about the rival Norcogroup is not credited.The next morning, August 24, Santangelo received aprinted "Termination Slip from Westinghouse with filledin blanks. It informed him that he was terminated as of 7:30a.m.25 of the preceding day which he had taken off by per-24 There was no showing at the trial that Plaideau was not then still in theemlayment of Westinghouse at the Union Carbide plantAlthough Santangelo's termination slip shows he was terminated as of7.30 a in on August 23, the Trial Examiner does not deem it in conflict with209mission of Foreman Kampen. The slip was signed by Kam-pen as foreman as follows:Authorized by:A.R.Kampen(handwrittensignature)(Foreman)Electrical Superintendent Scott testified that Santangelo'stermination was part of a five-man reduction of force thathe had determined was necessary and that he reached thisdecision on his own judgment without prior consultationwith Heymeyer,his salaried assistant in charge of complex3 where Santangelo was employed, or with Lead Craft Fore-man O'Brien who was lead craft foreman of all three com-plexes in the Carbide plant, or with Craft Foreman Kampenwho worked under both Heymeyer and O'Brien. Havingreached this decision, Scott testified that in accordance withhis practice he did not personally select the individual elec-tricians for the layoff, but transmitted his direction for thelayoff of five electricians to O'Brien and following usualpractice required O'Brien to select the individuals for sep-aration.Scott stated that as the matter was finally workedout, O'Brien selected and put into force a five-man reduc-tion in force by firing four electricians for cause (two forexcessive absences and two for leaving the plant withoutpermission) and by layingoff Santangelo.Santangelo andtwo other electricians terminated for cause were part ofForeman Kampen's crew.Although Westinghouse strenuously contends that CraftForeman Kampen is devoid of any authority to fire orlayoff or select for termination any of the electricians in hiscrew, Scott'sunequivocable testimony under cross-exam-ination shows that the reasons for Santangelo's selection forlayoff must be attributed to either Kampen or his superior,O Brien. Scott admitted that he had knowledge of the rivalNorco labor organization movement for 2 or 3 weeks priorto Santangelo's layoff and that he discussed the Norcomovement with Westinghouse's Plant Manager at the Un-ion Carbideplant who was in charge of all maintenancework performed at the Carbide plant byWestinghouse.Lead Craft Foreman O'Brien testified to his part in select-ing Santangelo for layoff. The gist of his testimony is thaton receiving orders from Scott in the morning of August 23for the layoff of three electricians (the other two had beenlaid off earlier) he decided that, besides the two men he wasgoing to fire for cause,to select Santangelo for layoff as themost expendable of the 45 or so electricians employed byWestinghouse because of information he had thatSantan-gelo was taking thatday off to reapply foracceptance in theapprenticeship program and by reason thereof, in O'Brien'swords, "he [Santangelo],being acceptedinto this program,would necessarily have of leave the plant site and work forthe duration of four or five yearsas an apprentice, so wewould have lost Mr.Santangelo,in effect,when he wasaccepted,so that being the reason,I decided there was nosense in losing another member of the crew that wouldpossibly stay and be a permanent member with us."O'Brien testified that just prior to placing Santangelo onlayoff status he called Local 130's hall to verify if he "wason record to appear there and he was." O'Brien s testimonythat he made such a call is not credited as Santangelo, afterthe hostile events of the day before, had abandonedhis plantestimony thatSantangelo's termination was not decided on until later in themorning of the same day because once the termination was decided on itcould be related back to 7 30 a.m as Santangelo was not at work that day. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reapply for admission into the apprenticeship programand did not in fact file a reapplication form.The unionoffice would,therefore,have had no information about areapplication by Santangelo to give O'Brien unless Santan-gelohad called the union offices in advance for an appoint-ment,but the record is barren of any evidence that he had.The rejection letter Santangelo had received from the ap-prenticeship committee in connection with his first applica-tion did not ask him to call for an appointment if he wantedfurther consideration by the committee,but merely instruct-ed him that"you must come by the application of-fice 26 ... and fill out a new application."Itwas thus notnecessary for Santangelo to call in for an appointment.At the time O'Brien selected Santangelo for layoff for thestated reason that he was about to lose him in any event tothe apprenticeship program,O'Brien knew that Santangelohad waited for months before he got his first rejection noticefrom the apprenticeship committee on his original applica-tion and that the committee could possibly take moremonths before it reached a decision on his reapplication.O'Brien also knew that Santangelo's reapplication in itselfhad little meaning as he himself as a young man had waited3 years before his own application for apprenticeship wasaccepted as, indeed,he had told Santangelo when the latterhad concernedly discussed his rejection with O'Brien.Moreover,there was a great deal of talk at theplant aboutthe possible reasons for Santangelo's rejection which indica-ted that his eventual acceptance was conjectural.By reasonof these facts,the Examiner does not credit O'Brien's testi-mony that he selected Santangelo for layoff because heexpected his imminent acceptance into the apprenticeshipprogram.It should be noted that although Santangelo made appli-cation for acceptance as an apprentice,the parties havestipulated that Santangelo was already a qualified journey-man electrician.O'Brien testified that he had no knowledge ofSantangelo's involvement in the Norco movement at thetime he ordered his layoff.In view of the previous findin sthat O'Brien drove to and from work every day with CraftForeman Kampen and that Kampen had knowledge ofSantangelo's interest in the Norco movement,the Trial Ex-aminer does not credit O'Brien'sdenial and finds thatO'Brien had knowledge of Santangelo'sNorco involvementat the time he ordered his layoff.In view of this same closerelationship between O'Brien and Kampen,the Trial Exam-iner likewise does not credit O'Brien's testimony that he didnot consult with Kampen about Santangelo's terminationprior to ordering the termination. It would be most unnatu-ral for a general foreman like O'Brien not to consult witha foreman under him as to who should be laid off under thesubordinate foreman's supervision, especially as they rodeto and from work together every day. As noted above, Mr.Scott,O'Brien's supervisor, himself admitted that the reasonfor Santangelo's layoff could be attributed to Kampen.It will be recalled that the unrebutted testimony of San-tangelo established that Foreman Kampen,upon receivingconfirmation from Santangelo on August 22 that he hadattended a Norco meeting the previous night,had told him,"Your on your way out.You've lost everything." Respon-dent seeks to avoid responsibility for this patently illegal26 Therecord shows that the apprenticeship committeeapplication officehas a different street address(G. C. Exh.4) than thatof Local 130's hall (C.P. Exh.5)This is a further indicationthat Local 130's hall would have hadno information to give O'Brien,if indeed as claimed he had calledthe hallfor information concerning Santangelo's reapplication for acceptance intothe apprenticeship program.conduct on the part of Kampen by an effort to show Kam-pen did not have the requisite statutory authority over hiscrew members to qualify him as a supervisor within themeaning ofthe Act forwhich Westinghouse would havelegal responsibility.The recordshows that Kampen hasno authority to hireor fire and that even the termination slip he prepared forSantangelo was outside the scope of his authority. Therecord further shows that Kampen had no part in determin-ing the amountand kind of work to be done each day byhis crew as a crew as this was done for him in greatlydetailed order he received each day from Mr. Heymeyer,Westinghouse's salaried electrical supervisor for complex 3,and that Kampen had no authority to vary or change theseorders in even the slightest particulars.It is admitted, however, that within the scope of the workorders Kampen received each day from Heymeyer he hadthe authority and the responsibilityof assigning the variousjobs to be done to the )ourneymen electricians who workedin his crew and that the selection of the journeymen to dothese various jobs was wholly within Kam's discretion.Santangelo's undisputed testimony shows that Kampen toldhim what jobs to do and that Kampen during the course ofthe daywhen an emergency arose would take him off anunfinished job to work on another more urgent job. Kam-pen bore the title of foreman by designation of RespondentWestinghouse;he received foremans payas specificed inLocal 130's collective-bargaining agreement;he headed upa crew of 8 to 10 journeymen electricians; he did no elec-tricalwork himself except asrequiredto show other lessexperienced journeymen how a job was to be done; hechecked the completed work of the men in his crew; he hadauthority togrant time off from work up to 2 days; and hekept time records on the electricians in his crew.The recordalso shows that Plaideau, the foreman whowaved bye-bye to Santangelo from O'Brien's passing car theday before Santangelo's termination,had the same kind ofjob as Kampen's but in one of the other complexes of theUnion Carbide plant.In the month following his layoff Santangelo called inperson several times at Local 130's hiring hall for referralsbut being unsuccessful gave it up in discouragement. InDecember,Santangelo,being in need of funds, requestedLocal 130 for his accumulated vacation pay of 15centsppeerhour which he had earned during his referrals and which 7usEmployers had paid directly to Local 130 under its collec-tive-bargaining agreement in trust for Santangelo. Informedthat his vacation pay could be reimbursed at that time onlyby his complete withdrawal from all relationships with Lo-cal 130,Santangelo took the required steps to withdraw andreceived his vacation pay.In February and March of 1969,Santangelo receivedunsolicited letters from Respondent 130 and RespondentWestinghouse,preparedby theirrespective counsel, identi-cal incontent with the letters received by the otherdiscrimi-nateesherein from Local 130 and their respectiveEmployers,informing him that there would be no objectionto his,being referred out by Local 130 and no objection byRespondentWestinghouse to his reemployment. In re-sponse to these letters, Santangelo within a week called atRespondent Local 130's hiring hall and registered for workbut had not up to the time of the trial received any referralsfrom the Local.Discussion and ConclusionsThe detailedfindingsabovecan leave nodoubt thatRespondentLocal130 caused Santangelo's discriminatory WALTER J. BARNES ELECTRICAL CO.discharge and that Respondent Westinghouse dischargedhim because of his activities on behalf of the rival Norcolabor organization in violation of the sections of the Act asset forth in the opening paragraphs of this Decision.Santangelo's trouble started when he was observed at aNorcomeetingon August 21, 1968, by Local 130's evervigilant AssistantBusinessAgent Sevins. The very next day,Foreman Kampen, on confronting Santangelo and receiv-ing a confirmation from him that he had been at the meet-ing, told Santangelo that he had lost everything by hisattendance at the Norco meeting and was on his way out ofLocal 130 with respect to favors.Although the two involved Respondents sharply attackSantangeo's credibility, the fact remains that Westinghousedid not see fit to call Foreman Kampen as a witness to denythat he had told Santangelo that he was on his way out ofLocal 130 despite the fact that Kampen was still inWestinghouse's employment at the time ofthe trial. As thereis nothing inherently incredible in the statements attributedby Santangelo to Kampen, the fact that Kampen was notproduced to deny that he made such statements requiresthat they be fullcredited.All other specific credibility issues involving Santangelo'stestimony have been resolved in the findings above in favorof such testimony. However, as bothWestinghouse andLocal 130 in their briefs attack the general credibility ofSantangelo's testimony under such descriptions as "unre-sponsive," "evasive," and "smart aleck," and contend thatnoneof his testimony should be believed, the Trial Examin-er notes hisdisagreementfor the followingreasons.The Trial Examiner found Santangelo a tense and some-what high strung young man not without some psychologi-calquirks of personality which probably more thananythingelse accountsfor the rejection of his apprentice-ship application. An illustration of such a quirk was hisrepeatedrefusals tomake an outright acknowledgement ofhis signatureon a pretrial affidavit; his only answer to thepersistent question "Is that your signature?' even when theTrial Examiner put the question to him,was, "It seems tobe."But a lawsuitis not a contest for charm and grace but onlya forum for the ascertainment of the truthfulness of testimo-ny. The Examiner's impression of Santangelo as he wastestifying was that he was telling the truth meticulously andin such precise detail andmanner asnot to allow any doubt.The reading of his testimony many weeks after the trial inthe cold transcript confirms this impression. Santangelo'sresponse to some of the questions on cross-examinationwhich Respondents characterizedas evasiveor nonrespon-sivesimply reflect Santangelo's wariness of inexact or load-ed questions.Respondent Westinghouse tries to make much of the factthat Santangelo's father's account of the bye-bye gestures heobserved from Lead Craft Foreman O'Brien's car to youngSantangelo was different in important detail from that givenby the junior Santangelo. The Trial Examiner finds that theelderSaantangelo's version of the incident insofar as it differsfrom his son s was due primarily to the fact that the olderman who did not work for Westinghouse was not as familiarwith the visages of the Westinghouse electricians inO'Brien's car ashis son was. Due to this factor and agefactor on the part of the elder Santangelo, the Trial Examin-er credits young Santangelo's version of the episode. Theimportant thing to note about the two versions of the inci-dent ,is that both father and son agree that there were bye-bye gestures from the O'Brien car to the younger Santange-lo. 7211Respondent Westinghouse seeks to avoid the impact of afinding that Kampen told Santangelo that he was on his wayout because of his Norco activities by advancingargumentsthat Kampen at the time in question was not a `supervisor"within themeaning ofthe Act and that therefore the re-marks in question cannot be attributed to Westinghouse,and accordingly it cannot be held legally responsible forthem.As there are many statutory criteria for the determinationof whether an individual has supervisorystatus 28 and sincethe presence of any single one of such criteria is sufficientto establish supervisory status, the key issue here is whetherKampen at the times here pertinent had one of these crite-ria; namely, the authorityto "assign" work of such statutorycharacter as "requires the use of independent judgment.'In this connection Westinghouse in its briefconcedes"the admitted fact that Kampen can select one of the mem-bers [of his crew of 8 or 10 electricians] to do a particularjob." More graphically the testimony of Westinghouse's di-rector of industrial relations, Mr. Retterer, under question-ing by the Trial Examiner, shows that Kampen had theauthority to select the electricians in his crew to do variousjobs and that he could shift an electrician from one job toanother wherever needed to anywhere in complex 3 consist-ing of five plants. The undisputed testimony of Santangelofurther shows that he got his work orders or assignmentsfrom Kampen each morning and that when emergenciesarose he was subject to instant reassignment by Kampen towork which was more urgent. In addition the record showsthat Kampen had such ancillary indicia of supervisory sta-tus as the Company conferred title of "foreman," foreman'spay, responsibility for keeping work time records, and au-thority to allow excused absences. The record thus compelsthe conclusion that Kampen not only had the admittedauthority to assign work to the men in his crew but also thatthe exercise of such authority involved and required the"use of [his] independent judgement."The whole thrust of Westinghouse's defense that Kampenwas not a statutory supervisor is that Kampen himself didnot determine the kind and amount of work to be done eachday by his crew but received detailed instructions eachmorning for the day's work in complex 3 from Mr. Heymey-er,Westinghouse's salaried electrical supervisor for com-27 RespondentWestinghouse in its brief accuses young Santangelo with the"flagrant coaching" of hisfather from the rearof thehearing room while hisfather was testifyingwith respectto the bye-bye incidentwhen the olderman's testimony began tovaryin detail from the version thereof given by theson. The Westinghouse brief furtherstates that this alleged coaching by theson of hisfather was"sternly condemnedby the TrialExaminer during thehearing."While the TrialExaminer did caution young Santangelo againstany coaching of hisfather from the rear of the court room, the record willshowthat the Examiner stated that he had not personally noted such miscon-duct on the partof Santangelo junior.The recordalso shows that althoughthe Examiner cautionedyoung Santangelo against the conduct of which hewas accused,he did not "condemn"Santangelo, sternly or otherwise, againstthe complainedconductas stated in the Westinghouse brief.If youngSan-tangelo engaged in disapproving gestures to his father from the rear of thecourt room,the Examiner finds thatitdoes notindicate as claimed byWestinghouse that youngSantangelo was not telling the truth in his versionof the bye-bye incident,but more likely indicates the impatience youngpeoplesometimes express about the memories of their parents.2Section 2(11) of theAct reads:The term "supervisor"means any individual having authority in theinterestof the employer, to hire,transfer,suspend, lay off,recall, pro-mote,discharge,assign, reward, or disciplineother employees or respon-sibly to directthem,or to adjusttheir grievances,or effectively torecommend such action,if in connection with the foregoing the exerciseof such authorityisnot of a merely routine or clerical nature, butrequires the use of independent judgment. 212DECISIONSOF NATIONAL LABOR RELATIONS BOARDplex 3. Another aspect of same defense is that Heymeyeralso supervisedthe work of Kam en "to make sure the workwas progressing, as per scheduled]time, and whether or notitwasbeing done in the order he wanted," as testified byRetterer and that Heymeyer had the authority to change thework assignmentof Kampen's men if an emergency arosewhich required immediate action.While it is true that Heymeyer had this authority, it doesnot change the fact that Kampen exercised the initial dailyauthori ty to responsiblyassign hiscrew members to variousjobs as he saw fit according to their ability and to reassignthem from one job to another as the occasion for suchreassignmentsin his judgment arose.The Trial Examiner finds and concludes that by reasonof Kampen's described authority to assign work to the menin his crew he was at all times here pertinent a supervisorwithin themeaningof the Act. Under the same facts theTrial Examiner further concludes that Kampen also qual-ifies as a supervisorunder the catch-all provision of Section2(11) of the Act which includes in the definition of "supervi-sor" allindividuals who have authority over employees to"responsibly direct them."By virtue of the finding that Kampen was a supervisorwithin the meaning of the Act, Kampen's knowledge aboutSantangelo'sactivities in behalf of the rival Norco move-ment becamethat of Westinghouse and by the same tokenWestinghousemustbe held responsible for Kam en's an-nouncement to Santangelo that he had lost every thing andwas onhis way out because of his activities in behalf of therivalNorco labor organization.Wholly aside from this legal conclusion, the Trial Exam-inerfinds and concludes that Respondent Westinghousealso acquiredactualknowledge of Santangelo's activities inbehalf of the Norco labor organization through its admittedsupervisor, Lead Craft Foreman O'Brien, who in turn ac-quired his knowledge of Santangelo's Norco activities fromhis subordinate, Foreman Kampen, as shown in the find-ingsabove. It will be recalled that O'Brien rode to and fromwork every day with Kampen,as wellas having daily associ-ations with Kampen as Kampen's supervisor.As Westinghouse's salaried electrical supervisor for allthree of the complexes at the Union Carbide plant, Mr.Scott, himself admitted that the reasons for an employee'stermination could be attributed to Foreman Kampen, theTrial Examiner also finds that the news of Santangelo'sinvolvement in the Norco movement flowed not only fromKampen to O'Brien but also from O'Brien to Scott underwhose supervision O'Brien in turn worked.Scott knew of the existence of the Norco movement atleast 2weeksbefore Santangelo was discharged and haddiscussed the movement with Westinghouse's overall main-tenancemanager for the entire Union Carbide plant. Al-though Scott denied discussing the Norco movement withO'Brien, the Trial Examiner does not credit Scott's denial.Since Scott saw fit to discuss the Norco movement withWestinghouse's top supervisor, it is virtually inconceivablethat Scott did not discuss the matter with O'Brien who beingcloser to the journeymen was bound to have informationabout the rival labor organization.The circumstances and timing of Santangelo's dischargerequires the further finding that Westinghouse dischargedSantangelo because of his activities in behalf of the rivallabor organization. The discharge came within a day afterKampen s curt prediction to Santangelo that he was on hisway out in view of the discovery that he had attended aNorco meeting. O'Brien the very next day terminated San-tangelo in his absence and without notice for the assertedreason that it was a virtual certainty that Santangelo wouldbe lost to Westinghouse merely because he had taken theday off to reapply for admission into the apprenticeshipprogram although O'Brien knew that Santangelo after manymonths of waiting had been turned down on his originalapplicationand althoughhe knew that he himself as ayoung man had waited3years before he had been acceptedfor the apprenticeship training.Any reasonable man inO'Brien's place would have telephoned Santangelo or wait-ed until he came in the next day to find out if anythingfavorable had happened on his reapplication before ternu-nating an employee who had been with the Com any nearlya year.For these reasons, the excuse given for Santangelo stermination is obviously pretextual.The asserted reason forSantangelo'sdischarge is doubly suspect because O'Brientestified that before terminating Santangelo he called theunion hall to find out if Santangelo had filed a reapplicationand received an affirmativereplysince the record showsthat Santangelo did not in fact file his planned reapplicationand that consequently O'Brien's asserted telephone call tothe union hall and the purported answer he received theretomust be characterized as fictitious.It is further found that Westinghouse's delicate relation-shipwithLocal 130 was a contributing factor inWestinghouse's discharge of Santangelo.The Company asnoted has had great difficulties with Local 130 because itasserts the right to give work orders through its salariedsupervisors to journeymen electricians rather than to trans-mit such orders through the union-affiliated craft foremanwhich is the established and traditional way of passing onwork orders to journeymen.Westinghouse's assertion of theright of direct supervision over journeymen electricians hasmet with such outright opposition from Local 130 that it hascaused work stoppages.The Trial Examiner is of the opin-ion that Westinghouse's discharge of Santangelo was in partmotivatedby itsdesire to patch up past unpleasantnesseswith Local 130 over its direct supervision of journeymenelectricians and to make Local 130 more amenable to suchdirect supervision.Although there is no evidence to contradict Scott's testi-monythat business considerations required a layoff of fivejourneymen electricians in the week that Santangelo waslaid off,theTrialExaminer finds thatWestinghousethrough its agents Kampen and O'Brien for the reasonsheretofore stated discriminatorily selected Santangelo forlayoff.The Trial Examiner also finds that Respondent Local 130caused Santangelo's discriminatory discharge because of hisactivities in behalf of the rival Norco movement. AssistantBusiness Agent Sevins spotted Santangelo attending a Nor-co meeting on August 20. The reaction thereafter was al-most immediate.The next dayForeman Kampen accusedSantangelo of having attended the Norco meeting the previ-ous night and told him he had lost everything and was onhis way out.The very next day O'Brien fired Santangelo forthe pretextual reason shown above.Both Kampen andO'Brien are regular members ingood standing of Respon-dent Local130, an IBEWlocal.Scott,Westinghouse's elec-trical supervisor for the entire huge Union Carbide plant, isalso an IBEW member,although not of Local 130 but of aTexas local.These facts all lead to the inference and conclu-sion that Local 130 caused and was responsible forSantangelo's discharge through Kampen and O'Brien.Finallythe Examiner finds and concludes that Respon-dent Westinghouse is in violation of Section 8(axl) of theAct byreason of the acts and conduct of its Foreman Kam-pen in interrogating Santangelo as to whether he had at-tended a meetingof the rival Norcolabor organization andby Kampen's assertion to Santangelo that he would be dis- WALTER J. BARNES ELECTRICAL CO.charged (i.e. "You have lost everything. You are on yourway out.") because of his Norco activities.VIII.GENERAL CONSIDERATIONSSome weeks prior to the trial of this consolidated matter,counsel for Respondent Local 130 filed a motion to severeach of the cases here involved and further moved for sep-arate trials in each of the cases and for trial in each casebefore a different Trial Examiner on separate and differentdates.The grounds for the motion to sever were that each caseinvolved different employers and a different set of facts,that it.would be impossible to separate the testimony, andthat this would be prejudicial to Respondent Local 130 anddeny it the right to a fair trial.The motion was opposed by counsel for General Counsel.The motion was assigned for disposition to a Trial Exam-iner other than the present Trial Examiner some weeks be-fore the case was assigned to the undersigned for trial. OnMarch 6,1969, AssociateChief TrialExaminer Charles W.Schneider denied the motion for the following reasons:Itappears from the complaints and the GeneralCounsel'sOpposition that though the Charging Partiesand employers are different in the various cases, allcases involve the same general background and an al-leged pattern of discrimination by Respondent Local130 and each of the employers by acts occurring inAugust and September 1968. Indeed,a comparison ofthe complaints disclose that the basic incidents of vio-lation alleged the CA complaints(discriminatory dis-charges o employees), were pursuant to Unionconduct directed to securing such discharges alleged asviolationsby the Unionin the CB complaints.Notwithstanding this denial of the motion to severallcases,Respondent Westinghouse at the opening of the trialmade an oral motion before the present Trial Examiner forthe severance of its case from all others for reasons similarto that advanced in the severance motion of RespondentLocal 130. The present Trial Examiner denied the motionfor the same reasons given by AssociateChief TrialExamin-er Schneider in his denial of the earlier motion for sev-erance.It is evident from the motions to sever that the objectivewas not to sever the CA cases from their com anion orrelated CB cases but only to obtain severance oTeach em-ployer case and related union case from all other employerand related union cases.The actual trial of these consolidated cases confirms TrialExaminer Schneider's pretrial evaluation of the consolidat-ed proceeding as being one involving"thesamegeneralbackground and an allegedpatternof discrimination byRespondent Local 130 and each of the em loyers by actsoccurring in August and September 1968." (Emphasis sup-plied.)Despite this common background of the cases, each CAcase and related CB cases were presented separately by theinvolved counsel and each such combined 9A and CB casehas been decided on the individual facts developed thereinexcept for the testimony of Local 130's Assistant BusinessAgent Sevins from which finding was made that he keptnearly all of the rival Norco labor organization meetingsunder personal surveillance for persons attending suchmeetings.Although the indicated testimony of Sevins wasnot specifically made a part of each case,it is evident thatif each CA case and related CB case had been tried sep-arately Sevins' described testimony would have been du li-cated in each case. It is noted that counsel for RespondentLocal 1.30 in presenting Sevins for direct examination in-213formed all other counsel and the Trial Examiner that Sevins'"general testimony ... will go to all of the cases" which, ofcourse, would include Sevins' testimony under cross-exam-ination.Although as stated, the Examiner's decision in each CAcase and related CB case stands virtuallyits own devel-oped facts, the Trial Examiner finds andconcludes that thefindings in each such combined proceeding are reinforcedby the findings of fact in the other cases because each casereveals the same general background and pattern of dis-crimination by Respondent Local 130 and each of the Re-spondent Employers by acts occurring in August and Sep-tember 1968.IXTHE REMEDIESThis proceeding poses many difficult questions of reme-dy. Foremost among these is the question of whether rein-statement of five of the six involved discriminatees to theirformer or nearly equivalent positions should be ordered inview of the fact that the construction jobs on which theywere employed have been completed or are so nearly com-pleted that their jobs in all probability no longer exist. Thusthe standard type of order requiring the Employers to offerthe discriminatees"immediate and full reinstatement totheir former or substantially equivalent positions"could bewholly unrealistic and ineffectual unless the Employers hadother jobsites at which they could offer the discriminateesWobs. This and related questions were raised by the TrialExaminer atthe hearing and discussed at length with coun-sel for all parties. (Tr. 1064-1065, 1280-1282, 1320-1321,1324-136Unfortunately,counsel have not as requestedbriefed these questions.In the oral arguments before the Trial Examiner at theclose of testimony in the case government counsel statedthat"General Counsel would seek reinstatement for all sixof these people [discriminatees]ifthe job they weredischarged from are still in existence orifthe jobs theywere discharged from went out of existence and theEmployer transferred certain employees to other jobswithin this area.Now, I certainly don't have enoughfacts at my disposal to know exactly what the situationwould be,but thebasic tenor of mypposition would be thatthese employees never lost their employee status with thesecompanies because ofthe illegality of their discharge. "[Emphasis supplied.]Notwithstanding General Counsel's position at the hear-ing that reinstatement would be sought for all six discrimi-natees here involved,General Counsel in his proposedrecommended orders does not contain any provisions forthe reinstatement of the discriminatees to their former orsubstantially equivalentposition.No explanation is givenby General Counsel in his brief for this omission,but pre-sumably the omission is based on his conclusions from therecord herein and information in his files that the jobs whichthe discriminatees once held at specific'obsites are no long-er in existence and that accordinglythere are no jobs orpositions to which the Respondent Employers could rein-state the discriminatees.This presumption fits in with gov-ernment counsel'soral argument at the hearing that hewould seek reinstatement for the discriminatees, "if thejob[s]...are still in existence"either at the original jobsiteor at other work sites of the Employer.It is apparently General Counsel's position that in lieu ofreinstatements full justice would be done to the discrimina-tees by the simple requirement that they be made"whole forany loss of earnings which they may have suffered by reason 214DECISIONSOF NATIONALLABOR RELATIONS BOARDof the discrimination against them," as this is the only af-firmative relief sought by General Counsel in his proposedRecommended Order. However, it appears from GeneralCounsel's proposed remedy section of his brief that GeneralCounsel is seeking much more than is sought in the standard"make whole" order inasmuch as he seeks a "make whole"order, not fr'm the date of discharge to the date of theEmployer's uifer of reinstatement as is normally the case,but from the date of discharge of each dischargee"until hisemployment at Respondent [Employer] would have been termi-nated for lawful reasons."(Emphasis supplied.)In all cases of discriminatory discharges, the rationalebehind the standard order "to make whole" and "to rein-state" is the restoration of thestatus quo.But here, to sum-marize what was said above, General Counsel seeks therestoration of thestatus quo solelyby way of money pay-ments by the Employers to discharged employees for totalearningslost by reason of their discriminatory terminationswithout reinstatementto their former jobs because such jobsno longer exist or may have disappeared in the normalcourse of events due to legitimate layoffs in reduction inforce.While General Counsel's proposed money-only orderseems fair29 to the discharged employees, it is not certainthat such an order would be fair to the Employers' financialadvantage as compared with the traditional dual orders "tomake whole" and "to reinstate."As this is not a supplementary backpay proceeding, we donot have the facts to determine whether the money-onlyorder proposal of General Counsel or the traditional"make-whole" orderplusreinstatement would work out toRespondents' Employer's best pecuniary interests. On thebasis of the present record the possibility that Respondentscould offer the discriminatees employment at jobsites otherthan the ones from which they were terminated cannot beprecluded. It is thus conceivable that the traditional remedymight be in the best financial interests of some of the in-volved Respondent Employers.3oDue to these considerations and doubts as to the wisdomof departing from normal procedures in the absence ofbriefing, the Examiner is of the opinion that the traditional"make whole" orderlus"reinstatement" order should beissued in this proceeding as against General Counsel's pro-posed nonconventional money-only order. It is possible thatGeneral Counsel has proposed a money-only order becauseof the belief that such an order would be easier to translateinto the specifics of a compliance order, but the Trial Exam-29 Even thisisnot clearfrom doubtas it ispossible thatsome of thediscnmmateesmay prefer to returnto the employmentof their former re-spective RespondentEmployers if workis still available at the old worksiteor at some new worksitethat the Employer may have in whatthe employeemaa regardas a favorable location with references to his residenceIt is conceivable that one of the discrimmatees herein was able to starta new jobthe very next day afterhis discharge with anotheremployer at thesame rateof payIt is also conceivablethathe mightbe employed on suchnew job until thevery day therecommended orders herein"tomake himwhole"and "to reinstate him" become effective,but on thatvery day he losthis secondjob. Underthese facts as of that day therewould be no liabilityon the part of the discriminatee's Employer herein forbackpaybecause thediscnminatee has of that day had no lost earnings by reason of his discnm-inatory discharge But let us suppose that onthe veryday the discnminateelost his second job, his presentEmployerwas in the position to offer himreinstatement to his former position on anotherjobsite.Itwouldobviouslybe to the Employer's financial advantage to do so rather than to take on apossible future financialliability for backpayunder the"makewhole" prov-ision of the order in the event the discriminatee was unable to find newemployment.This hypotheticalsituation is subject to many variations underwhich it could beto the Employer's best financial interest to reinstate adiscnminatee rather than to make him wholefiner is of the opinion that the traditional order would notbe any more difficult in that respect. Under either type oforder, the common problem would be the determination ofa cut-off date for backpay in view of the fact that the em-ployment here involved was by its nature temporary. Thisin turn involves the to some degree speculative problem ofdetermining how long a period of employment with theRespondent Employers each of the discriminatory dischar-gees could have reasonably had under normal circum-stances in the absence of their unlawful discharges. This isa matter for investigation and determination in the compli-ance stage of this proceeding and is in any event not proper-ly before the Trial Examiner under the pleadings herein.Respondent Barnes and Respondent Clark, Hutchins andReed, Inc., are companies engaged in the business of elec-trical construction work in new industrial plants under con-struction.When such electrical construction is completed,all jobs thereon end automatically. At the height of its elec-trical work at the Little gypsy jobsite in 1969,RespondentBarnes employed some 78 journeymen electricians; at thetime of the trial herein in April 1969 when its work appearsto have been nearing completion, Barnes had only 12 elec-tricians on the Little Gypsy jobsite. On the other hand,Respondent Clark, Hutchins and Reed, Inc., had completedits electrical subcontract for Union Carbide at Taft on Feb-ruary 28, 1969, and all of its remaining employees wereterminated at that time. Although the Trial Examiner is notin agreement, it is understandable why General Counseldoes not seek reinstatement for the discriminatory dischar-gees of these two Employers as their jobs have obviouslydisappeared with the completion or near completion of theinvolved electrical work, but seeks only money compensa-tion to make up for lostearnings.However, the situation with Respondent Westinghouse isquite different. It is not engaged in the construction of newelectrical work but only in the maintenance of existing elec-trical work at the Union Carbide plant under a 3-year con-tract which at the time of the trial herein was under or aboutto be undernegotiation for renewal.Itmaintains a more orless permanent staff of, journeymen electricians at the Un-ion Carbide plant subject only to normal layoffs due tonormal fluctuations of the workload therein from week toweek. It was found above that it discriminatorily dischargedJourneymen Electrician Santangelo.AsWestinghousemaintains a permanent staff of electricians at the unionCarbide plant,an order for the reinstatement of Santangeloto his old or substantially equivalent position with Westing-house does not pose the problems involved in orderingreinstatement of the discnminatory dischargees of Respon-dent Barnes and Respondent Clark, Hutchins and Reed,Inc., to jobs that have become nonexistent unless thoseemployers could offer jobs at other worksites. Notwith-standing this difference between Respondent Westinghouseand the other two Employer Respondents, General Counselwithout any explanation seeks only money compensationfor Santangelo without reinstatement.The Examiner willrecommend that a standard order be entered in the West-inghouse case requiring Westinghouseto bothmake San-tangelo whole for loss of earnings and to reinstate him.The problem of remedy is even more difficult in the caseof Respondent Local 130 than in the case of the RespondentEmployers.Although the findings show that Local 130 caused thedischarge of the sixdiscriminateeshere involved, it is ob-vious that Local 130 cannot be ordered to reinstate them totheir former positions as Local 130 has never been theiremployer. The term"reinstatement"as it relatesto Local130 can have meaning only as it relates to Local 130's exclu- WALTER J. BARNES ELECTRICAL CO.sive right of job referrals under its collective-bargainingagreement.In the opinion of the Examiner this exclusivepower of job referrals gives rise to correlative duty on thepart of Local 130 to find new employment for the discrinii-natees through its referral system to right its wrongs againstthem if the Respondent Employers are unable to affect theirreinstatement.But as in the cases of the Respondent Em-ployers,General Counsel does not seek such redress fromLocal 130 but only a"make whole"order for loss of earn-ings.On the subject of a "make whole"order the Examineris in agreement with counsel for General Counsel andCharging Parties that it should be made thejoint and severalliability of Respondent Local 130 and the involved Employ-er Respondents.For the reasons indicated,an order will be recommendedrequiring Local 130 to find employment through its jobreferral system for the discriminatees if the RespondentEmployers are unable to reinstate the discriminatees to theirpositions either at their original jobsites or new jobsites.However,the execution of this objective presents difficultieswhich are two-fold.The first of these grows out of the factthatLocal 130 under its collective-bargaining contractmaintains for present purposes three registers for referralsof applicants for employment with varying degrees of prior-ity; to wit, one of the highest priority for members of Local130; another register for "travelers'who are members ofIBEW but through locals other than Local 130; and a thirdregister for "permit"men who are not members of anyIBEW local.Under Local 130's priority system, "travelers'get job referrals only if there are no regular members ofLocal 130 available to take referrals and "permit"mengetreferrals only if there are no regular members of Local I30or "travelers"available to take referrals.Thus the first problem that comes up in writing an orderwhich requires Local 130 to place the discriminatees on itsreferral registers is the determination of which of the threedescribed registers they should be allowed to sign.Counselfor the Charging Parties requests that the three travelersamongthe six discriminatees here involved be allowed tosign the top referral register reserved exclusively for regularmembers of Local 130.The Trial Examiner is of the opinionthat this would be unfair to the 1,100 regular rank-and-filemembers of Local 130 who obviously had no part in theunlawful action of Local 130 in causing the discharges of thediscriminatees herein.For this reason,the Trial Examinerconcludes that the discriminatees shall be allowed to placetheir names only on the referral registers reserved for theirclassification as either"travelers"or "permit" men.The second problem arises from the alternative request ofthe Charging Parties that they should be placed at the headof their respective registers so as to be entitled to the firstreferrals that are made from their registers.The Trial Exam-iner is of the opinion that this request is meritorious andwould not be unfair to other travelers and permit men as therequested remedy would be merely a redress of wrongs com-mitted'by Local 130 to others of their classification andwould represent the kind of redress they themselves wouldwant for themselves if they had been the victims of discrim-inatory discharge.A recommended order will be entered below requiringRespondent Local No. 130 to place the names of discrimi-natees Tacke,Lenard,and Wederstrandt at the head of itsreferral register for "travelers"and the names of discrimina-tees McQuee,McGehee,and Santangelo at the head of itsreferral register for "permit"men under the directive thatthey should be offered referrals to jobs ahead of and beforeany other applicants on the same registers are offered refer-rals for jobs.Itwill be further ordered that Respondent215Local No.130 keep the said discriminatees at the head oftheir respective referral registers for a period at least equiva-lent to the period of employment they would have had withRespondent Barnes in the absence of their discriminatorydischarges unless it comes to Local 130's attention that thesaid discriminatees have obtained reinstatement from Re-spondent Barnes for approximately the same period of time.As Local 130 has job stewards on all jobs within its jurisdic-tion,information that the discriminatees have been reinstat-ed should reach them practically from the moment thereinstatements occur.Local 130 will be required without further order to placethe names of the 6 discriminatees on the registers of theirrespective classifications without any necessity on their partto call at Local 130's hall for the purpose of signing suchregisters in order that they may not be obliged to lose timefrom any employment they may have by the necessity tosign such registers in person.For similar reasons Local 130 will be required to notifythe discriminatees by telegraph or letter or by telephone,confirmed by written notice,that they are being offered jobreferrals whenever suchjob referrals become available tothem.Local 130 shall be jobrequired to hold such refer-rals open for the discriminatees until the starting time of themorning after the day on which such notices are received bythem.Itwill be further required that the job referrals beoffered alphabetically to the discriminatees;that is,for ex-ample in the case of Tacke,Lenard, and Wederstrandt, thefirst such referral shall be to Lenard,the second to Tacke,and the third to Wederstrandt.Itwill be recognized that all possible contingencies can-not be provided for in the recommended orders below. TheTrial Examiner anticipates,however,that in the compliancestage reasonable accommodation will be made by all partiesto the basic purpose of the recommended orders herein toplace the discriminatees as nearly as possible in their pre-dischargestatus quo.Counsel for the Charging Parties in his brief has addition-ally requested an order directing Respondent Local 130 tooffer the "permit"discriminatees herein"membership inthe union [Local 130] if they are able to meet the necessaryqualifications,"and for a further order directing Local 130'to offer"Santangelo"membership in the union or appren-tice program if he is able to meet the necessary qualifica-tions."These requests are denied because they are not within theissues of this consolidated proceeding and inanyeventpresent matters which appear to be beyond the jurisdictionof the National Labor Relations Board.In line with the findingthat Respondent Barnes discrim-inatorily discharged Tacke,Lenard,and Wederstrandt inviolation of Section 8(a)(3) of the Act, it will be recommend-ed that Respondent Barnes offer to each of said discrimina-tees immediate and full reinstatement to their former orsubstantially equivalent positions at anyjobsitesRespon-dent Barnes may have at the time this order becomes effec-tive,without prejudice to their seniority or other rights andprivileges.An identical order will be recommended in the case ofRespondent Clark,Hutchins and Reed,Inc., with respect toits employees and discriminatees,McQueen and McGehee.In the case of Respondent Westinghouse a standardreinstatement and make whole order will be recommendedwith respect to its employee and discriminatee Santangelo.The Respondent Employers shall make the above-de-scribed offers of reinstatement directly to their above-named employees independently of Local 130's exclusivereferral system and without the necessity for said employees 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDto obtain referrals from Local 130 to Respondent Employer.Similarly, in line with the finding that Respondent Local130 caused Respondent Barnes to discharge Tacke,Lenard,and Wederstrandt because of their activities on behalf of alabor organization,herein rival to Respondent Local 130, itis recommended that Respondent Barnes and RespondentLocal 130 be ordered,jointly and severally,to make Tacke,Lenard,and Wederstrandt whole for any loss of earningsthey may have suffered by reason of the discriminationagainst them,by payment to each of a sum of money equalto the amount each would have earned from the date of thediscrimination against him until such discrimination hasbeen fully eradicated,less the net earnings of each duringthe discriminatory period.Backpay with interest at the rateof 6 percent per annum,shall be computed in the mannerset forth in KW.Woolworth Company,90 NLRB 289, 291-294, andIsis Plumbing&Heating Co.,138 NLRB 716.Identicaljoint and several liability orders"tomakewhole"will be recommended against Respondent Clark,Hutchins and Reed,Inc., and Respondent-Local 130 withrespect to discriminatees McQueen and McGehee.Likewise an identical joint and several liability order "tomake whole" will be recommended againstRespondentWestinghouse and Respondent Local 00 with respect todiscriminatee Santangelo.Having found that the Respondent Employers and Re-spondent Local 130 have also engaged in certain other un-fair labor practices,itwill be recommended that they ceaseand desist therefrom and take certain affirmative actionsdesigned to effectuate the policies of the Act.[Conclusions of Law and Recommended Order omittedfrom publication.]-APPENDIXThe following is excerpted from the collective-bargainingagreement between Respondent 130 and South LouisianaCha ter,Inc.,National Electrical Contractors Associationof New Orleans,Louisiana(Res. Barnes'Exh. 4).ARTICLE VHiring ProcedureSection 5. The Union shall maintain registers(or out ofwork lists)of applicants for employment established on thebasis of the groups listed below.Each applicant for employ-ment shall be registered in the highest priority group forwhich he qualifies.Registration lists shall be available forinspection by parties to this Agreement and applicants be-tween the hours of 8 o'clock A.M. and 9 o'clock A.M. eachday,Monday through Friday,inclusive.The dispatchershall be on duty 7:30 o'clock A.M. to accept calls for appli-cants.The Union agrees to accept calls for applicants from7:30 o'clock A.M. until 4 o'clock P.M. the day prior to theiremployment.The ours are as follows for each geographi-cal area provided for hereunder:Section 6. Group 1: All applicants for employment whohave five(5) or more years experience in the electrical con-struction industry in any one or more of the classificationslisted herein,are residents of the respective geographicalareas constituting the normal construction Labor Market,havepassed a Journeyman's examination in their respectiveclassification given by a duly constituted Local Union of theI.B.E.W.,and whose employment for a period of at leasttwo (2)years in the last five(5) years has been subject to,or covered by a collective Bargaining Agreement to whichLocal#130 has been or is a party.Section 7.Group II:All applicants for employment whohave five(5) or more years experience in the electricalconstruction industry in any one or more of the classifica-tions listed herein,and who have passed a Journeyman'sexamination in their respective classification,given by aduly constituted Local Union of the I.B.E.W.Section 8.Group III. All applicants for employment whohave two(2) or more years experience in the electrical con-struction industry in any one or more of the classificationslisted herein,are residents of the respective geographicalarea constituting the normal construction Labor Marketand whose employment for a period df at least six (6)months in the last three(3) years has been subject to, orcovered by a collective Bargaining Agreement to which Lo-cal# 130 has been,or is a party.Section 9. Group IV:All applicants for employment whohave worked in the Electrical construction industry formore than one (1)year continuously.Section 10. Definitions:Two separate and distinct areasshall constitute the normal construction Labor Market: Thetwo (2)areas are designed as follows:(1)New Orleans,Louisiana and vicinity,consisting of the Parishes of As-sumption, Jefferson,Orleans, Plaquemines,St. Bernard, St.Charles,St. James and St. John the Baptist. (2)Houma,Louisiana and vicinity,consisting of the Parishes of La-fourche, Terrebonne,and the Southern segment of St. Mar-tin,and that portion of St. Mary northeast of theAtchafalaya River.Section 11.The above geographical area is agreed uponby the parties to include the areas defined by the Secretaryof Labor to be the appropriate prevailing wage areas underthe Davis-Bacon Act to which this agreement applies, plusthe commuting distance adjacent thereto, which includesthe area from which the normal labor supply is secured.Section 12. Resident means a person who has maintainedhis permanent home in one of the above defined geographi-cal areas for a period of not less than one (1) year or who,having had a permanent home in such area, has temporarilyleft with the intention of returning to this area as his perma-nent home.Section 13.Examinations:An "examination"shall in-clude experience rating tests,if such examination shall havebeen given prior to November 1, 1958,but from and afterNovember I, 1958 shall include only written and/or practi-cal examinations given by this Local Union or any otherduly constituted Local Union of the I.B.E.W.Reasonableintervals of time for examinations are specified as not oversix (6) months,except that if an applicant has failed twicehe must wait one (I)year before beingafforded anotherexamination.An applicant shall be eligible for examinationifhe has five(5) years' experience at the trade.Section 14.The Registers (or out of work lists) main-tained by the Unionall list the applicants within eachgroup in chronological order of the dates they register theiravailability for employment.Section 15.Theon shall set up a separate list for (1)Industrial-Commercial-Residential-Marine Construc-tion, (2) Industrial--Commercial-Marine Motor Shop re-pairs,(3) Industrial--Commercial Line Construction andshall restrict men to registration on the list on which theyhave beenprimarilyemployed in their respective geographi-cal areas.Each applicant shall be permitted to place hisname on only one appropriate employment list. WALTER J. BARNES ELECTRICAL CO.Section16. The Employershall advise the Business Man-agerof the Local Union of the number of applicants neededin either(1) Industrial--Commercial-Residential-Ma-rineConstruction,(2) Industrial-Commercial-MarineMotor Shop Repair or,(3) Industrial-Commercial LineConstruction and the geographical area in which the job isbeing performed.Section 17.The Business Manager shall refer applicantsto the Employer by first referring Industrial-Commer-cial--Residential--Marine Labor applicants in Group Ifrom the geographical area where thejob is to be performed,unless the request is specificallyfor Line Construction La-bor applicants to be used on Indutrial-Commercial-LineConstruction.Section 18. After the list of Industrial-Commercial-Residential-Marine Labor applicants in Group I is ex-hausted,the Business Manager shall then refer applicantsform the Industrial-Commercial-Marine Motor Shop re-pair ap licants list in Group I. When the two above GroupI list ofpapplicants has been exhausted the Business Manag-er shall then refer applicants from the Industrial-Commer-cial Line Construction applicant list in Group I.Section 19. When theGroup Ilist for a designated ge-ographical area has been exhausted the Business Managershalldispatch(1) Industrial-Commercial-Residential-Marine Construction(2) Industrial-Commercial MarineMotor Shop Repair,or (3) Industrial-Commercial LineConstruction Labor applicants in chronological order fromthe Group II and Group III lists in the particular geographi-cal area in,which the job is being performed.Section 20. When all applicants in Groups I, II and II inthe area in which the job is being performed have beenexhausted,the Business Manager shallthen dispatch appli-cants from each of the other geographical area in chrono-logical order from Groups I, II acid III in their respectiveorder.Section 21.When Groups I, II and III applicants in allgeorgraphical area have been exhausted,then Group IVapplicants from the geographical area in which the job isbeing performed shall be referred and then afterthis list ofapplicants is exhausted the Group IV applicants from eachof the other geographical areas shall be referred in chrono-log^'cal order.section 22.If the registration list is exhausted and the217Union is unable torefer applicantsfor employment to theEmployer within forty-eight (48) hours from the time ofreceivingthe Employer's request,Saturdays,Sundays, andholidaysexceptedthe Employershall be free to secure ap-plicants withoutusingthe referral procedure, but such ap-plicants, if hired,shallhave the statusof "temporaryemployees." The Employer shall notify theBusiness Man-agerpromptly ofthe names and SocialSecuritynumbers ofsuch temporary employees,and shall replace such tempo-rary employeesas soon as registered applicantsfor employ-ment are available under the referralprocedure. Providedthat the Emplo er's right to reject asabove provided shallnot be affectedyby this provision.Section 23.Each applicant shall beavailable for employ-ment8 o'clock A.M. to 9 o'clock A.M., MondaythroughFriday, inclusive. Every applicantshall re-register everyninety (90) days inorder to retain his appropriate place inhis group. Failure of an applicant to re-register shall causesaid applicant's name to beremoved fromthe out-of-worklist. Ifowever,in the case of bona fide sickness,substantiat-ed by a doctor's certificate,or services in the armed services,the applicantshall maintainhis original position onthe listof his group.Section 24. The Employershall advise the Business Man-agerof the Local Union of thenumber of applicants need-ed.TheBusinessManager shall refer applicants to theEmployerin the order and on the basis setforth herein. Anyapplicant who is rejected by the Employershall then bereturned to his appropriateplace withinhis Groupand shallbe referred to other employmentin accordance with theposition of his Group andhis place withinthe Group.Section 25. The onlyexceptionswhichshall be allowed inthe orderof referral are as follows: (Sect. 26-28)Section 26.When the Employer states bona fide require-ments for special skills and abilities in his request for appli-cants,the Business Manager shall refer the first applicant onthe register possessing such skills and abilities.Section 27. Any applicant employed byan Employer forless than fifty (50) hours (actual hours worked)and thenterminated by said Employershall retain his original posi-tion on the list of his Group. Any applicantuittina jobafterhaving worked less than fifty(50) hoursactual hoursworked) shall be placedat thebottom ofthe list of hisGroup.